Exhibit 10.1

 

 

 

 

 

TAX LIEN LOAN AND SECURITY AGREEMENT

Dated as of May 15, 2013

 

by and among

 

PFS FINANCIAL 1, LLC,

as a Borrower,

 

PFS FINANCE HOLDINGS, LLC,

as the Borrower Representative,

 

THE BORROWERS FROM TIME TO TIME PARTY HERETO,

each as a Borrower,

 

and

 

WELLS FARGO BANK, N.A.,

as the Lender

 

 

 

Certain information in this Exhibit have been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions. Omissions are designated as
[***].



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Article I

 

Definitions; Construction

     1   

Section 1.1

 

Definitions

     1   

Section 1.2

 

Rules of Interpretation

     17   

Article II

 

Loans

     19   

Section 2.1

 

Loans

     19   

Section 2.2

 

Borrower Representative

     20   

Section 2.3

 

Extension of Commitment

     20   

Section 2.4

 

The Note

     21   

Section 2.5

 

Optional Principal Repayment in Full

     21   

Section 2.6

 

Payment Obligation, Interest and Fees

     22   

Section 2.7

 

Settlement Procedures

     22   

Section 2.8

 

Payments, Computations, Etc

     24   

Article III

 

Security

     25   

Section 3.1

 

Collateral

     25   

Section 3.2

 

Release of Collateral; No Legal Title

     25   

Section 3.3

 

Protection of Security Interest; Lender as Attorney-in-Fact

     26   

Section 3.4

 

Waiver of Certain Laws

     27   

Article IV

 

Conditions of Closing and Loans

     27   

Section 4.1

 

Conditions to Closing

     27   

Section 4.2

 

Conditions Precedent to All Loans

     30   

Article V

 

Representations and Warranties

     32   

Section 5.1

 

Representations of the Borrower

     32   

Article VI

 

Covenants

     36   

Section 6.1

 

Covenants of the Borrower

     36   

Article VII

 

Event of Defaults

     42   

Section 7.1

 

Events of Default

     42   

Section 7.2

 

Actions Upon the Occurrence of an Event of Default

     44   

Section 7.3

 

Exercise of Remedies

     45   

Section 7.4

 

Waiver of Certain Laws

     46   

Section 7.5

 

Power of Attorney

     46   

Article VIII

 

Indemnification and Increased Costs

     47   

 

i



--------------------------------------------------------------------------------

Section 8.1

 

 Indemnities by the Borrowers

     47   

Section 8.2

 

 Breakfunding

     48   

Section 8.3

 

 Increased Costs; Capital Adequacy; Illegality

     49   

Section 8.4

 

 Taxes

     50   

Article IX        Assignments; Participations

     52   

Section 9.1

 

 Assignments and Participations

     52   

Article X         Miscellaneous

     53   

Section 10.1

 

 Amendments and Waivers

     53   

Section 10.2

 

 Notices, Etc

     53   

Section 10.3

 

 No Waiver, Rights and Remedies

     54   

Section 10.4

 

 Binding Effect

     54   

Section 10.5

 

 Term of this Agreement

     54   

Section 10.6

 

 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO

 VENUE

     54   

Section 10.7

 

 IMPORTANT WAIVERS

     55   

Section 10.8

 

 Costs and Expenses

     56   

Section 10.9

 

 No Insolvency Proceedings

     56   

Section 10.10

 

 Confidentiality

     57   

Section 10.11

 

 Recourse Against Certain Parties

     57   

Section 10.12

 

 Patriot Act Compliance

     58   

Section 10.13

 

 Execution in Counterparts; Severability; Integration

     58   

Section 10.14

 

 Periodic Due Diligence Review

     58   

 

SCHEDULES          Schedule A   -          Eligible Tax Lien Criteria Schedule B
  -          Eligible Jurisdictions Schedule C   -          Applicable Statutes
Schedule D   -          Advance Rates Schedule E   -          Tax Lien File
Schedule F   -          List of Borrower Series EXHIBITS          Exhibit A  
-          Form of Funding Request Exhibit B   -          Form of Note Exhibit C
  -          Independent Director/Independent Manager Requirements Exhibit D  
-          Form of Power of Attorney Exhibit E   -          Form of Non-Financed
Tax Liens List Exhibit F   -          Special Purpose Entity Covenants

 

ii



--------------------------------------------------------------------------------

TAX LIEN LOAN AND SECURITY AGREEMENT

This Tax Lien Loan and Security Agreement, dated as of May 15, 2013, is by and
among PFS FINANCIAL 1, LLC, a Delaware limited liability company, as a borrower,
each person who becomes a party hereto on behalf of itself and each of its
Series now existing and hereafter established pursuant to a Joinder Agreement
(collectively with PFS FINANCIAL 1, LLC, the “Borrowers” and each a “Borrower”),
PFS FINANCE HOLDINGS, LLC, a Delaware limited liability company, as borrower
representative on behalf of the Borrowers (the “Borrower Representative”) and
WELLS FARGO BANK, N.A. (the “Lender” each of the Lender, the Borrower
Representative and the Borrowers are referred to herein from time to time
individually as a “Party” and collectively as the “Parties”).

BACKGROUND

The Borrowers have requested and the Lender has agreed to make available to the
Borrowers a secured revolving credit facility in the amount of the Commitment
Amount, all on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
parties covenant and agree as follows:

Article I

Definitions; Construction

Section 1.1      Definitions.

Whenever used herein, unless the context otherwise requires, the following words
and phrases shall have the following meanings:

Account Bank:    U.S. Bank National Association, or any other bank agreed upon
by the Borrowers and the Lender.

Account Control Agreement:  A control agreement with respect to the Expense
Reserve Account and the Interest Reserve Account, dated as of the date of this
Agreement, among the Borrowers, the Borrower Representative, the Lender, the
Account Bank and the Servicer.

Additional Amount:  As defined in Section 8.4(a).

Advance Rate:    For any Tax Lien, the percentage applicable thereto, as set
forth in Schedule D hereto.

Affiliate:    With respect to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, such
Person.



--------------------------------------------------------------------------------

Agreement:  This Tax Lien Loan and Security Agreement and all exhibits and
schedules hereto, as the same may be amended, modified, restated, replaced or
supplemented from time to time in accordance with the provisions hereof.

Alternative Rate:  A rate per annum equal to the greater of (i) the Prime Rate
and (ii) the LIBO Rate plus the Applicable Margin.

Anti-Terrorism Laws:  Any law, rule or regulation relating to money laundering
or terrorism, including Executive Order 13224 signed into law on September 23,
2001, the regulations promulgated by the Office of Foreign Assets Control of the
Treasury Department, and the Patriot Act.

Applicable Laws:    All laws of any Governmental Authority applicable to the
matters contemplated by this Agreement, including any ordinances, judgments,
decrees, injunctions, writs, orders and other legally binding actions of any
Governmental Authority, common law and rules and regulations of any federal,
regional, state, county, municipal or other Governmental Authority.

Applicable Margin:  As of any date of determination with respect to any Tax
Lien, a per annum rate equal to (i) if the Property related to such Tax Lien is
located in the State of Texas, 3.00% or (ii) if the Property related to such Tax
Lien is located in any other Eligible Jurisdiction, 3.25%.

Applicable Statute:    With respect to any Tax Lien and any jurisdiction, the
applicable law set forth in the categories listed on Schedule C hereto, as
amended, supplemented, modified, replaced, restated and otherwise in effect from
time to time.

Assigned Tax Lien:  Any Tax Lien with respect to any Property (i) acquired by a
Borrower from any Person other than the Municipality that issued such Tax Lien
or (ii) with respect to any Texas Tax Asset, was originated by any Person other
than a Borrower.

Auction Sale:  An auction sale conducted by a tax collector of a Municipality
within an Eligible Jurisdiction at which one or more tax lien certificates are
sold in accordance with the Applicable Statute.

Available Amount:  With respect to any requested Loan, the least of (a) the
amount requested by the Borrowers, (b) an amount that, when added to the Note
Balance, will not cause the Note Balance to exceed the Borrowing Base and (c) an
amount that, when added to the Note Balance, will not cause the Note Balance to
exceed the Commitment on such date.

Available Funds:  For any Payment Date, the aggregate amount of Collections
received during the related Collection Period.

Bankruptcy Code:  Title 11 of the United States Code, as amended.

Bill of Sale:  The bill of sale relating to the transfer of a Tax Lien to a
Borrower, dated as of the date of such sale, executed by the related transferor.

Borrower and Borrowers:  As defined in the preliminary statements hereto.

 

2



--------------------------------------------------------------------------------

Borrower Representative:  As defined in the preliminary statements hereto.

Borrowing Base:  As of the date of determination, an amount equal to (a) the
aggregate of the products for each Eligible Tax Lien of the Principal Balance of
such Eligible Tax Lien and the applicable Advance Rate, minus (b) the Excess
Concentration Amount.

Borrowing Base Deficiency:  Shall exist on any day on which the Note Balance (as
of such date of date) exceeds the Borrowing Base (as of such date of date).

Business Day:  Any day other than a Saturday or a Sunday (a) on which banks in
the States of New York, California or North Carolina are not authorized or
obligated by law or executive order to be closed, or (b) if the term “Business
Day” is used in connection with the determination of the LIBO Rate, any day on
which dealings in Dollar deposits are carried on in the London interbank market.

Change of Control:  The (i) failure of Encore Capital Group, Inc. to directly or
indirectly own and control all of the Equity Interests of PFS Finance Holdings,
LLC, (ii) failure of PFS Finance Holdings, LLC to directly own and control,
subject to the pledge to the Lender under the Guaranty and Security Agreement,
all of the Equity Interests of each of the Borrowers or (iii) occurrence of an
event which is a “Change of Control” under the Senior Credit Agreement.

Code:  The U.S. Internal Revenue Code of 1986, as amended.

Closing Date:  May 16, 2013.

Collateral:  Any and all rights and interests in or to each Tax Lien in which
any of the Borrowers has an interest, whether now owned or hereafter created or
acquired, pledged from time to time as security for the Obligations, which shall
specifically include, without limitation, all of the following with respect each
of the Borrowers:

(a)      all now owned or existing and hereafter acquired, created, or arising
Tax Liens;

(b)      all Collections of such Tax Liens;

(c)      each Bill of Sale;

(d)      all Servicing Rights related to such Tax Liens;

(e)      all Servicing Files and all documents comprising such Servicing Files;

(f)      all Tax Lien Files related to such Tax Liens and all documents
comprising such Tax Lien Files;

(g)      amounts and property from time to time on deposit in the Collection
Account and the Collection Account;

(h)      all deposit, collection, escrow, reserve, collateral or lock-box
accounts and all amounts and property from time to time on deposit therein
related to the Tax Liens;

 

3



--------------------------------------------------------------------------------

(i)       all Related Rights;

(j)       all rights of such Borrower under the Servicing Agreement and the
Servicing Agreement;

(k)      all accessions, additions, attachments, improvements, substitutions and
replacements thereto;

(l)       all now owned and hereafter acquired, created or arising general
intangibles of every nature, kind and description, without limitation, customer
lists, choses in action, claims, books, records, goodwill, patents and patent
applications, copyrights, trademarks, tradenames, service marks, tradestyles,
trademark applications, trade secrets, contracts, contract rights, royalties,
licenses, franchises, deposits, license, franchise and royalty agreements,
formulae, tax and any other types of refunds, returned and unearned insurance
premiums, rights and claims under insurance policies including without
limitation, credit insurance and key man life insurance policies, and computer
information, software, records and data;

(m)      all now owned and hereafter acquired equipment wherever located, and
all replacements, parts, accessions, substitutions and additions thereto;

(n)       all now owned or hereafter acquired fixtures, wherever located;

(o)       all now owned and hereafter acquired, created or arising chattel paper
(including electronic chattel paper), instruments and documents (including bills
of lading, warehouse receipts and other documents of title) of every nature,
kind and description;

(p)       all now owned and hereafter acquired, created or arising Supporting
Obligations and letter-of-credit rights of every nature, kind and description;

(q)       all now existing and hereafter acquired or arising deposit accounts
reserves and credit balances of every nature, wherever located, and all
documents and records associated therewith;

(r)       each series listed on Schedule F hereto, together with any and all
other securities, cash or other property at any time and from time to time
receivable or otherwise distributed in respect of or in exchange for any or all
of such series, together with the proceeds thereof;

(s)       all property (personal or otherwise), now or hereafter in the
possession of the Lender;

(t)       all now owned or hereafter acquired investment property of every kind;
and

(u)      the accessions to, and substitutions for and all replacements, products
and proceeds (including, without limitation, insurance proceeds and insurance
premiums), whether cash or non-cash, of all of the foregoing Property and
interests in Property;

but excluding all Retained Interests, all Non-Financed Tax Liens, and all
proceeds of any Non-Financed Tax Liens. As used herein, each of the terms and
phrases “general intangibles”,

 

4



--------------------------------------------------------------------------------

“equipment”, “fixtures”, “chattel paper”, “electronic chattel paper”,
“instruments”, “documents”, “supporting obligations”, “letter-of credit rights”,
“investment property” and “proceeds” shall have the respective meaning assigned
thereto in Articles 8 and 9 of the UCC.

Collection Account: The account established by the Custodian in the name of the
Custodian for the benefit of the Lender and maintained at the Custodian in
connection with the servicing of the Eligible Tax Liens and subject to the
Custodial Agreement.

Collection Period: With respect to any Payment Date, the immediately preceding
calendar month, except for the first Payment Date, in which case such term means
the period beginning on the Closing Date, to and including last day of the
calendar month in which the Closing Date occurs.

Collections: With respect to any Tax Lien, all of the following: (a) all
Redemption Payments, (b) all Permitted Premiums and other premiums and (c) all
other collections, income, distributions, receipts, payments, collections,
prepayments, recoveries, proceeds (including insurance and condemnation
proceeds) and other payments or amounts of any kind paid, received, collected,
recovered or distributed on, in connection with or in respect of such Tax Lien,
including principal payments, interest payments, statutory legal fees,
prepayment fees, extension fees, exit fees, defeasance fees, transfer fees, make
whole fees, late charges, late fees and all other fees or charges of any kind or
nature, yield maintenance charges, penalties, default interest, net sale,
foreclosure, liquidation, securitization or other disposition proceeds,
settlements and proceeds.

Commitment: The commitment of the Lender, from the Closing Date until the
Commitment Termination Date, to make Loans hereunder in an amount not to exceed
the Commitment Amount.

Commitment Amount: $100,000,000, as such amount may be modified in connection
with any assignment made in accordance with Section 9.1.

Commitment Termination Date: The earliest to occur of (i) May 15, 2015, (ii) the
Exit Date and (iii) the Termination Date.

Compliance Policies: As defined in the Servicing Agreement.

Control, Controlling and Controlled: With respect to any Person, the direct or
indirect possession of the power to direct or cause the direction of the
management or policies of such Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling,” “Controlled” and “under
common Control” have correlative meanings.

Custodial Agreement: The Custodial Agreement, dated as of the date hereof, among
the Borrowers, the Borrower Representative, the Servicer, the Lender and the
Custodian.

Custodian: U.S. Bank National Association, or any successor permitted by the
Custodial Agreement.

Custodian Fees: As defined in the Custodial Agreement.

 

5



--------------------------------------------------------------------------------

Custodian Tax Lien Report:  As defined in the Custodial Agreement.

Default:  Any event, condition or circumstance which, with the giving of notice
or the passage of time, or both, would constitute an Event of Default.

Default Rate:  A rate equal to the sum of (i) the Alternative Rate and
(ii) 4.00%.

Distributions:    Any payment by any of the Borrowers, which constitutes
redemptions, repurchases, dividends or distributions of any kind with respect to
such Borrower’s Equity Interest or any warrants, rights or options to purchase
or otherwise acquire any shares of such Borrower’s Equity Interest.

Dollars and $:  Lawful money of the United States of America.

Eligible Jurisdictions:    Any jurisdiction set forth in Schedule B; provided,
that the Lender may approve, in writing, additional jurisdictions as Eligible
Jurisdictions.

Eligible Tax Lien:  Any Tax Lien in which a Borrower holds an interest that
satisfies each of the requirements set forth in Schedule A.

Environmental Laws:    Any federal, state, county, regional or local laws
governing the control, storage, removal, spill, release or discharge of
Hazardous Substances, including without limitation the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (as amended by
the Superfund Amendment and Reauthorization Act of 1986), the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
and the Hazardous and Solid Waste Amendments of 1984, the Federal Water
Pollution Control Act, as amended by the Clean Water Act of 1976, the Hazardous
Materials Transportation Act, the Emergency Planning and Community Right to Know
Act of 1986, the National Environmental Policy Act of 1975, the Oil Pollution
Act of 1990, any similar or implementing state law, and in each case including
all amendments thereto and all rules and regulations promulgated thereunder and
permits issued in connection therewith.

Equity Interest:    With respect to any Person, (a) any share, interest,
participation and other equivalent (however denominated) of capital stock of (or
other ownership, equity or profit interests in) such Person, (b) any warrant,
option or other right for the purchase or other acquisition from such Person of
any of the foregoing, (c) any security convertible into or exchangeable for any
of the foregoing, and (d) any other ownership or profit interest in such Person
(including partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date.

ERISA:    The Employee Retirement Income Security Act of 1974, all amendments
thereto, and any successor statute of similar import, and regulations
thereunder, in each case as in effect from time to time. References to sections
of ERISA shall be construed to refer to any successor sections.

 

6



--------------------------------------------------------------------------------

Escrow Account:  A segregated deposit account established with the Escrow Agent,
in the name of the Borrowers for the benefit of the Lender and subject to the
Escrow and Security Agreement.

Escrow and Security Agreement: A control agreement with respect to the Escrow
Account, dated as of the date of this Agreement, among the Borrower
Representative, the Borrowers, the Lender and Escrow Agent.

Escrow Agent:  U.S. Bank National Association, a national banking association,
or any other bank agreed upon by the Borrower Representative and the Lender.

Eurodollar Disruption Event:    With respect to any Loan as to which Interest
accrues or is to accrue at a rate based upon the LIBO Rate, any of the
following: (i) a determination by the Lender that it would be contrary to law or
to the directive of any central bank or other Governmental Authority (whether or
not having the force of law) to obtain Dollars in the London interbank market to
make, fund or maintain such Loan; (ii) the inability of the Lender to obtain
timely information for purposes of determining the LIBO Rate; (iii) [reserved];
or (iv) the inability of the Lender to obtain Dollars in the London interbank
market to make, fund or maintain any Loan.

Event of Default:  As defined in Article VII of this Agreement.

Excess Concentration Amount:  On any date of determination the sum of the
following amounts:

(a)      the amount by which the product of (i) the aggregate Principal Balances
for all Eligible Tax Liens related to Properties that are Single Family Homes
times (ii) the Advance Rate, is less than 60.00% of the product of (x) the
aggregate Principal Balance for all Eligible Tax Liens times (y) the Advance
Rate (calculated after giving effect to any requested Loan);

(b)      the amount by which the product of (i) the aggregate Principal Balances
for all Eligible Tax Liens related to Properties of any other single Property
Type other than Single Family Homes times (ii) the applicable Advance Rates,
exceeds 20.00% of the product of (x) the aggregate Principal Balance for all
Eligible Tax Liens times (y) the applicable Advance Rates (calculated after
giving effect to any requested Loan);

(c)      the amount by which the product of (i) the aggregate Principal Balances
for all Eligible Tax Liens which have a Principal Balance greater than $500,000
times (ii) the applicable Advance Rates, exceeds 10.00% of the product of
(x) the aggregate Principal Balance for all Eligible Tax Liens times (y) the
applicable Advance Rates (calculated after giving effect to any requested Loan);
and

(d)      the amount by which the product of (i) the aggregate Principal Balances
for all Eligible Tax Liens where the related Property or Property Owner is
subject to, or the subject of, any insolvency or other bankruptcy proceeding
times (ii) the applicable Advance Rates, exceeds 2.00% of the product of (x) the
aggregate Principal Balance for all Eligible Tax Liens times (y) the applicable
Advance Rates (calculated after giving effect to any requested Loan).

 

7



--------------------------------------------------------------------------------

Exit Date:  The Business Day designated as such by the Borrowers at any time
following forty-five (45) days’ prior written notice to the Lender, in
connection with an optional prepayment in full of the Note Balance pursuant to
Section 2.5.

Exit Fee:  As defined in the Fee Letter.

Expense Reserve Account:    A segregated interest bearing deposit account
established at the Account Bank, in the name of the Lender and subject to the
Account Control Agreement.

Expense Reserve Required Balance:  $30,000.

Facility Termination Date:    The date following the earliest of (i) the Exit
Date and (ii) the Termination Date, on which the Obligations have been
indefeasibly paid in full.

FATCA:    Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to section 1471(b)(1) of the Code.

Fee Letter:    The fee letter, dated the date hereof, by and among the
Borrowers, the Borrower Representative and the Lender.

Funding Date:  Each Business Day on which a Loan is made.

Funding Request:    A written notice from the Borrowers requesting a Loan and
including the items required by Section 2.1(a)(i), substantially in the form of
Exhibit A hereto.

GAAP:    Generally accepted accounting principles as in effect from time to time
in the United States, consistently applied.

Governing Documents:  With respect to any Person, its articles or certificate of
incorporation or formation, by laws, memorandum and articles of association,
partnership agreement, limited liability company agreement, operating or trust
agreement, limited liability company certificate, trust certificate and/or other
organizational, charter or governing documents.

Governmental Authority:    Any (a) nation or government, (b) state or local or
other political subdivision thereof, (c) central bank or similar monetary or
regulatory authority, (d) Person, agency, authority, instrumentality, court,
regulatory body, central bank or other body or entity exercising executive,
legislative, judicial, taxing, quasi-judicial, quasi-legislative, regulatory or
administrative functions or powers of or pertaining to government, (e) court or
arbitrator having jurisdiction over such Person or its assets or properties,
(f) stock exchange on which shares of stock of such Person are listed or
admitted for trading and (g) supra-national body such as the European Union or
the European Central Bank.

Guarantor:  Each of Encore Capital Group, Inc. and PFS Finance Holdings, LLC.

Guaranty Agreements:    Each of (a) the Limited Guaranty, and (c) the Guaranty
and Security Agreement.

 

8



--------------------------------------------------------------------------------

Guaranty and Security Agreement:  The Guaranty and Security Agreement, dated as
of the date hereof, made by the PFS Finance Holdings, LLC in favor of the
Lender.

Guaranty Default:    The occurrence of any default by a Guarantor of any
provision of any Guaranty Agreement.

Hazardous Substance:    Any toxic, reactive, corrosive, carcinogenic, flammable
or hazardous pollutant or other substance, including without limitation
petroleum and items defined in Environmental Laws as “hazardous substances,”
“hazardous wastes,” “pollutants” or “contaminants.”

Indemnified Amounts:  As defined in Section 8.1(a).

Indemnified Person:  As defined in Section 8.1(a)

Independent Director or Independent Manager:  An individual who satisfies the
requirements set forth in Exhibit C.

Insolvency Event:  With respect to any Person, (a) the filing of a decree or
order for relief by a court having jurisdiction in the premises with respect to
such Person or any substantial part of its assets or property in an involuntary
case under any applicable Insolvency Law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official for such Person or for any substantial part of its assets or
property, or ordering the winding up or liquidation of such Person’s affairs,
and such decree or order shall remain unstayed and in effect for a period of
thirty (30) days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, (c) the consent by
such Person to the entry of an order for relief in an involuntary case under any
Insolvency Law, (d) the consent by such Person to the appointment of or taking
possession by a receiver, liquidator, assignee, custodian, trustee, sequestrator
or similar official for such Person or for any substantial part of its assets or
property, (e) the making by such Person of any general assignment for the
benefit of creditors, (f) the admission in writing in a legal proceeding of the
inability of such Person to pay its debts generally as they become due, or
(g) the failure by such Person generally to pay its debts as they become due.

Insolvency Laws:    The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments and similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

Insolvency Proceeding:    Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

Interest:    For any Payment Date, the aggregate amount obtained by the daily
application of (a) the Interest Rate for such day and (b) Note Balance at the
opening of business on such day, calculated on the basis of a 360 day year for
the actual number of days in the related Interest Period.

 

9



--------------------------------------------------------------------------------

Interest Expense:    With respect to any Person and any period, the amount of
total interest expense incurred by such Person, including capitalized or
accruing interest, all with respect to such period as determined in accordance
with GAAP.

Interest Period:    Each Collection Period; provided, however, that any Interest
Period that commences before the Facility Termination Date that would otherwise
end after the Facility Termination Date shall end on the Facility Termination
Date.

Interest Rate:    For any day (a) prior to the occurrence of an Event of
Default, subject to adjustment and/or conversion as provided in Section 8.3, the
sum of (i) the LIBO Rate in effect for such day and (ii) the Applicable Margin
and (b) on and after the occurrence of an Event of Default exists, the Default
Rate.

Interest Rate Reset Date:  (a) In the case of the first Interest Period, the
date the initial Loan is made hereunder, and (b) in the case of each subsequent
Interest Period, the second (2nd) Business Day prior to day on which such
Interest Period begins.

Interest Reserve Account:    A segregated interest bearing account established
at the Account Bank, in the name of the Lender and subject to the Account
Control Agreement.

Interest Reserve Account Required Balance:  On any date of determination, an
amount equal to three (3) times the Interest payable pursuant to Section 2.7 on
the most recent Payment Date.

Internal Control Event:  A determination by any Borrower’s auditors or a
determination by any court or other Governmental Authority that any fraud has
occurred that involves management or other employees who have a significant role
in the internal controls of any Borrower, any Guarantor or the Servicer or any
Affiliate of any Borrower, any Guarantor or the Servicer, in respect of any
financial reporting.

Investment Company Act:  The Investment Company Act of 1940.

Joinder Agreement:  A Joinder Agreement in form and substance acceptable to the
Lender, delivered by a Person who complies with the Special Purpose Entity
Covenants, and acknowledged by the Lender.

Lender:  As defined in the preliminary statements hereto.

Lender POA:  As defined in Section 7.5(iv).

LIBOR:  For any Interest Period, the rate (expressed as a percentage per annum
and rounded upward, if necessary, to the next nearest 1/100 of 1%) for deposits
in Dollars, for a one-month period, that appears on Reuters Screen LIBOR01 (or
the successor thereto) as the London interbank offered rate for deposits in
Dollars as of 11:00 a.m., London time, on the Interest Rate Reset Date for such
Interest Period. If such rate does not appear on Reuters Screen LIBOR01 as of
11:00 a.m., London time, on such Interest Rate Reset Date, the Lender shall
request the Reference Bank to provide such bank’s offered quotation (expressed
as a percentage per annum) to leading banks in the international Eurocurrency
market for deposits in Dollars for a one-month

 

10



--------------------------------------------------------------------------------

period as of 11:00 a.m. on such Interest Rate Reset Date for amounts of not less
than the Note Balance.

LIBO Rate:    For any day during an Interest Period, the per annum rate
(expressed as a percentage per annum and rounded upward, if necessary, to the
next nearest 1/100 of 1%) equal to:

 

 

LIBOR for such Interest

    

            Period             

    

1 - Reserve Requirement.

  

Lien:  Any mortgage, deed of trust, pledge, lien, security interest, charge or
other encumbrance or security arrangement of any nature whatsoever, including
without limitation any conditional sale or title retention arrangement, and any
assignment, deposit arrangement or lease intended as, or having the effect of,
security.

Limited Guaranty:    The Limited Guaranty Agreement, dated as of the date
hereof, made by Encore Capital Group, Inc. in favor of the Lender.

Loan:  As defined in Section 2.1(a).

LTV:  For any Tax Lien on any day, the lien-to-value ratio (or loan-to-value
ratio with respect to any Texas Tax Asset) expressed as a percentage, (a) the
numerator of which is equal to the sum of (i) the Tax Lien Value of such Tax
Lien on such day and (ii) the sum of any other obligations on the related
Property that are secured by Liens that are more senior than and/or are pari
passu with such Tax Lien, including IRS liens, Subsequent Tax Liens or other
liens not subject to this Agreement or liens owned by parties other than the
Borrower on such day and (b) the denominator of which is equal to the Market
Value of the Property relating to such Tax Lien on such day.

Market Value:  For any Tax Lien, as of any date of determination, an amount
equal to the product of (a) the related Property’s assessed value (as determined
by the related taxing authority) and (b) the equalization ratio (to the extent
available) applicable to such Property as determined from time to time by the
Servicer in its reasonable discretion; provided, that (i) the Lender may
substitute its reasonable determination of the Market Value of any Tax Lien if
the Lender disagrees with the Servicer’s determination of Market Value and
(ii) upon request of the Borrowers, the Lender shall provide the Borrowers, with
documentation reasonably outlining the factors used by the Lender to determine
such Market Value. Any such Market Value determined by the Lender shall be based
on the Lender’s consideration of such criteria as the Lender deems appropriate
in its reasonable discretion, including, without limitation, volatility, current
market conditions, current interest rates and spreads and other market
conditions (including recent sales of comparable properties), credit quality,
liquidity of position and aging.

Material Adverse Effect:  A material adverse effect on or material adverse
change in or to (a) the property, assets, business, operations, financial
condition or credit quality of any Borrower, any Guarantor or the Servicer,
including any loss as a result of a violation of any Environmental Laws which
impairs the ability of the Borrowers and Guarantors taken as whole to pay and

 

11



--------------------------------------------------------------------------------

perform their respective obligations under the Transaction Documents to which
they are party, (b) the ability of the Borrowers and Guarantors, taken as a
whole to pay and perform their respective obligations under the Transaction
Documents to which they are party, (c) the validity, legality, binding effect or
enforceability of any Transaction Document, a material Dollar amount of Eligible
Tax Liens or security interest granted hereunder or thereunder, (d) the rights
and remedies of the Lender or any Indemnified Person under any Transaction
Document or (e) the perfection or priority of any Lien granted under any
Transaction Document.

Materials of Environmental Concern:    Any hazardous, toxic or harmful
substances, materials, wastes, pollutants or contaminants defined as such in or
regulated under any Environmental Law.

Maturity Date:  May 12, 2017.

Multiemployer Plan:    A Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

Municipality:    With respect to any Tax Lien, the Governmental Authority
imposing such Tax Lien.

Municipal Liens:     All real estate tax liens and all other municipal liens
upon or arising in connection with any Property related to a Tax Lien,
including, but not limited to, sewer service charges, water service charges and
assessments for improvements upon such Property.

Non-Financed Tax Liens:  As defined in Section 3.2(d).

Non-Financed Tax Liens List:  A list, substantially in the form of Exhibit E
attached hereto, of Non-Financed Tax Liens delivered by the Borrower
Representative on behalf of a Borrower to the Lender, as such list may be
supplemented or edited by the Borrower Representative prior to the occurrence of
any Event of Default, which supplemented list shall be effective upon receipt by
the Lender.

Note:  As defined in Section 2.4(a).

Note Balance:  On any day, the aggregate outstanding Principal Amount of Loans
on such day.

Obligations:    With respect to the Borrowers, each and every draft, liability,
obligation and indemnity obligation of every type and description which the
Borrowers may now or at any time hereafter owe to the Lender (whether such debt,
liability, obligation or indemnity obligation now exists or is hereafter created
or incurred, whether it arises in a transaction involving the Lender alone or in
a transaction involving other creditors of the Borrowers and whether it is
direct or indirect, due or to become due, absolute or contingent, primary or
secondary, liquidated or unliquidated, or sole, joint, several or joint and
several), and including all indebtedness of the Borrowers arising under this
Agreement, the Note, any other Transaction Document, any fee letter or any other
loan or credit agreement between the Borrowers and the Lender, whether now in
effect or hereafter entered into and including, without limitation, all Loans.

OFAC:  The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

12



--------------------------------------------------------------------------------

Original Owner:  With respect to any Assigned Tax Lien, the Person from whom the
related Borrower acquired such Assigned Tax Lien.

Patriot Act:  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L.
No. 107-56, 115 Stat. 272 (2001).

Payment Date:  The 20th day of each calendar month or, if any such day is not a
Business Day, the next succeeding Business Day. The initial Payment Date shall
be July 22, 2013.

Permitted Liens:  Any of the following as to which no enforcement, collection,
execution, levy or foreclosure proceeding has been commenced: (a) Liens for
state, municipal, local or other local taxes, assessments or other charges which
are not delinquent and not yet due and payable, (b) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmen’s, repairmen’s and similar
Liens, arising in the ordinary course of business securing obligations that are
not overdue for more than thirty (30) days, (c) other Municipal Liens, and
(d) Liens granted pursuant to or by the Transaction Documents.

Permitted Premium:  Any premium associated with a Tax Lien that is commonly
referred to as a premium or “over bid” amount and that (a) is not subject to
expiration, forfeiture, disgorgement or any similar action under the Applicable
Statute (other than upon foreclosure and commission to an REO Property), and
(b) was paid by the related Borrower when it purchased the related Tax Lien.

Person:    Any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and United States federal and
state governments and agencies or regulatory authorities and political
subdivisions thereof, or any other entity.

Plan:    Any employee benefit plan subject to the provisions of Title IV of
ERISA which is maintained in whole or in part for employees of any Borrower or
any Affiliate of any Borrower.

Prime Rate:  For any date of determination, the rate most recently announced by
the Lender at its branch in San Francisco, California, from time to time as its
prime commercial rate for United States dollar-denominated loans made in the
United States. The Prime Rate is not intended to be the lowest rate of interest
charged by the Lender or any other specified financial institution in connection
with extensions of credit to debtors.

Principal Amount:  With respect to any Loan, the aggregate amount advanced by
the Lender on the Funding Date in respect of such Loan.

Principal Balance:  With respect to any Tax Lien, either (a) if the related
Borrower acquired the lien from a Municipality or an Affiliate of the Borrower,
the amount paid to the Municipality for the Tax Lien minus any premium to par
value of the Tax Lien which is not a Permitted Premium (or with respect to any
Texas Tax Asset, the amount of the related Property Owner’s delinquent real
property taxes paid by the Borrower to the Municipality) or (b) if the related
Borrower acquired such Tax Lien from an Original Owner (other than any Original
Owner who is an Affiliate of any Borrower) the amount paid by such Original
Owner to the Municipality for such

 

13



--------------------------------------------------------------------------------

Tax Lien minus (i) any premium to par value of the Tax Lien which is not a
Permitted Premium and (ii) any accrued interest with respect to such Tax Lien.

Property:    The underlying real property and related improvements, including
fixtures, encumbered by a Tax Lien.

Property Owner:  As to each Property, the owner thereof.

Property Type:  With respect to any Tax Lien, the related Property’s type, as
listed on the related Tax Lien File. Each Property’s type may be either
industrial, multifamily, office, retail, hotel, mixed-use, warehouse, or other.

Redemption Charges:  With respect to any Tax Lien, all penalties, charges,
costs, expenses and other sums which the owner of such Tax Lien is entitled to
receive upon the redemption thereof, including, without limitation, any charges
which the owner of such Tax Lien is entitled to receive pursuant to the
Applicable Statute.

Redemption Payment:  With respect to any Tax Lien, any amount paid by a Person
to redeem such Tax Lien, including, without limitation, amounts paid in respect
of Subsequent Tax Liens upon the Property subject to such Tax Lien and all
interest, penalties and Redemption Charges paid with respect to such Tax Lien.

Reference Bank:  Wells Fargo Bank, N.A.

Related Rights:  For any Tax Lien, all rights of the owner thereof, including
without limitation, all rights to foreclose on the associated Property.

Release:    Any generation, treatment, use, storage, transportation,
manufacture, refinement, handling, production, removal, remediation, disposal,
presence or migration of Materials of Environmental Concern on, about, under or
within all or any portion of any property or Property.

Remedial Work:    Any investigation, inspection, site monitoring, containment,
clean-up, removal, response, corrective action, mitigation, restoration or other
remedial work of any kind or nature because of, or in connection with, the
current or future presence, suspected presence, Release or threatened Release in
or about the air, soil, ground water, surface water or soil vapor at, on, about,
under or within all or any portion of any property or Property of any Materials
of Environmental Concern, including any action to comply with any applicable
Environmental Laws or directives of any Governmental Authority with regard to
any Environmental Laws.

REO Property:    A Property relating to a Tax Lien, title to which has been
acquired through foreclosure or otherwise (including a tax deed).

Requirements of Law:  With respect to any Person or property or assets of such
Person and as of any date, all of the following applicable thereto as of such
date: all Governing Documents and existing and future laws, statutes, rules,
regulations, treaties, codes, ordinances, permits, certificates, orders and
licenses of and interpretations by any Governmental Authority (including
Environmental Laws, ERISA, Securities Laws, regulations of the Board of
Governors of the Federal Reserve System, and laws, rules and regulations
relating to usury, licensing, truth in

 

14



--------------------------------------------------------------------------------

lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), judgments, decrees, injunctions,
writs, awards or orders of any court, arbitrator or other Governmental
Authority.

Reserve Requirement:  For any Interest Period, the aggregate of the rates
(expressed as a decimal fraction) of reserve requirements in effect during such
Interest Period (including basic, supplemental, marginal and emergency reserves
under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto) dealing
with reserve requirements prescribed for Eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of such Board of
Governors) maintained by Lender.

Responsible Officer:  With respect to any Person, the chief executive officer,
the chief financial officer, the chief accounting officer, the treasurer or the
chief operating officer of such Person.

Retained Interest:  With respect to any Tax Lien, all obligations and
liabilities of the Borrowers, the Servicer or any third party to the Property
Owner under applicable law.

Sanctioned Entity:  (a) A country or a government of a country, (b) an agency of
the government of a country, (c) an organization directly or indirectly
controlled by a country or its government, (d) a Person resident in or
determined to be resident in a country, that in each case is subject to a
country sanctions program administered and enforced by OFAC, or (e) a Person
named on the list of Specially Designated Nationals maintained by the OFAC.

Securities Laws:  The Securities Act of 1933, the Securities Exchange Act of
1934, the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the Securities and Exchange Commission or the Public Company Accounting
Oversight Board.

Senior Credit Agreement:  The Amended and Restated Credit Agreement, dated as of
November 5, 2012, among Encore Capital Group, Inc., as borrower, the lenders
from time to time party thereto, SunTrust Bank, as administrative agent and
collateral agent, Bank of America, N.A., as syndication agent, Fifth Third Bank,
ING Capital LLC and Morgan Stanley Bank, N.A., as such agreement may be amended,
supplemented, restated, replaced or otherwise modified from time to time.
Notwithstanding the foregoing, if the Senior Credit Agreement is terminated or
cancelled and not replaced with a substantially similar agreement, such
agreement shall survive for purposes hereunder until the Facility Termination
Date.

Series:  Each series, if any, now existing and hereafter established pursuant
to, and in accordance with, the organizational documents of a Borrower.

Servicer:    Propel Financial Services, LLC or any successor servicer reasonably
acceptable to Lender, pursuant to the Servicing Agreement.

Servicer Default:  Any event that, with the giving of notice or the lapse of
time, or both, would become a Servicer Event of Default.

Servicer Event of Default:  As defined in the Servicing Agreement.

 

15



--------------------------------------------------------------------------------

Servicing Agreement:    The Servicing Agreement, dated the date hereof, by and
among the Borrowers, the Lender and the Servicer.

Servicing Fee:  With respect to any Payment Date, an amount equal to 0.083% of
the average Principal Balance of all Eligible Tax Liens during the related
Interest Period.

Servicing File:    With respect to any Tax Lien, the file retained and
maintained by the Borrower or the Servicer including the originals or copies of
all documents and agreements relating to such Tax Lien, including to the extent
applicable all servicing agreements, loan agreements, files, documents, records,
data bases, computer tapes, insurance policies and certificates, appraisals,
other closing documentation, payment history and other records relating to or
evidencing the servicing of such Tax Lien, which file shall be held by the
related Borrower and/or the Servicer for and on behalf of Lender.

Servicing Rights:    With respect to any Tax Lien, all right, title and interest
of the related Borrower in and to any and all of the following: (a) rights to
service and collect such Tax Lien, (b) late fees, penalties or similar payments
with respect to such Tax Lien which accrue after the date on which the related
Borrower acquired its interest in such Tax Lien, (c) agreements and documents
creating or evidencing any such rights to service, and documents, files and
records relating to the servicing of such Tax Lien, (d) rights to appoint,
designate and retain any other servicers or sub-servicers, lenders, custodians,
trustees and liquidators with respect to such Tax Lien, and (e) accounts for and
other rights to payment of or on such Tax Lien.

Single Family Home:    Any improvement to any Property that is a single-family
residential dwelling, including residential condominiums, townhouses and
multi-family properties with less than ten (10) units.

Special Purpose Entity Covenants.    The covenants of the Borrowers and the
Borrower Representative set forth in Exhibit F hereto.

Subsequent Tax Liens:  With respect to a Property subject to a Tax Lien,
Municipal Liens upon such property, including interest and penalties accruing
thereon for periods subsequent to the periods covered by the Municipal Liens
evidenced by such initial Tax Lien which (a) are paid by the owner of such Tax
Lien to the applicable Municipality, (b) are not themselves evidenced by a
certificate or instrument separate from such initial Tax Lien, and (c) include
all other rights, remedies and interest attributable to or incident to the
payment or ownership of subsequent taxes and assessments on such Property.

Tax or Taxes:  Any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties and additions
thereto) that are imposed by any Government Authority.

Tax Lien:  A Lien on real property for unpaid taxes or other amounts pursuant to
any Applicable Statute, whether evidenced by a physical or electronic
certificate or instrument issued by the related Municipality (in each case, as
provided for in the Applicable Statute). For the purposes of this Agreement, the
term “Tax Lien” shall be deemed to include Subsequent Tax Liens.

Tax Lien Confirmation:  As defined in the Custodial Agreement.

 

16



--------------------------------------------------------------------------------

Tax Lien File:  As defined in Schedule E hereto.

Tax Lien File Receipt:  As defined in the Custodial Agreement.

Tax Lien Value:    With respect to any Tax Lien, as of any date of
determination, without duplication, the sum of (i) the outstanding Principal
Balance and all Permitted Premiums of such Tax Lien as of such date of
determination and (ii) all accrued and unpaid interest, related penalties and/or
any and all other fees and amounts payable by the Property Owner with respect to
such Tax Lien to and including such date of determination.

Termination Date:  The earlier of: (a) the Maturity Date and (b) the date on
which all Obligations shall become due and payable pursuant to Section 7.2(a).

Texas Property Tax Lender License Act:  The Property Tax Lender License Act,
Tex. Fin. Code, §§ 351.001 et. seq., including all amendments thereto and all
rules and regulations promulgated thereunder or issued in connection therewith.

Texas Tax Asset:    An advance of funds on behalf of a Property Owner to a
Municipality in connection with the transfer of a local government tax lien on a
Property located in the State of Texas that is secured by the transferred
statutory tax lien as well as a contractual security interest pursuant to a
contract between the Borrower and the related Property Owner (in each case, as
provided for by the Applicable Statute).

Transaction Documents:    This Agreement, the Note, the Servicing Agreement, the
Custodial Agreement, each of the Guaranty Agreements, each Account Control
Agreement, the Escrow and Security Agreement, the Fee Letter, all Joinder
Agreements, all UCC financing statements, amendments and continuation statements
filed pursuant to any document comprising a Transaction Document, and all other
agreements, documents, certificates delivered (including those electronically
delivered) in connection with this Agreement, any other Transaction Document or
transactions contemplated hereby or thereby.

UCC:  The Uniform Commercial Code as in effect in the State of New York from
time to time.

Unused Fee:    With respect to any Payment Date occurring six months after the
initial Payment Date, a fee payable on each such Payment Date equal to the sum
of the products for each day during the related Interest Period of (a) 0.25%,
(b) the Unused Fee Base and (c) 1/360.

Unused Fee Base:  With respect to any date of determination, the amount equal to
the greater of: (a) zero and (b) 75% of the Commitment Amount less the then
outstanding Note Balance.

Upfront Fee:  As defined in the Fee Letter.

Section 1.2      Rules of Interpretation.

Headings are for convenience only and do not affect interpretation. The
following rules of this Section apply unless the context requires otherwise. The
singular includes the plural and conversely. A gender includes all genders.
Where a word or phrase is defined, its other grammatical forms have a
corresponding meaning. A reference to an Article, Section,

 

17



--------------------------------------------------------------------------------

Subsection, Paragraph, Subparagraph, Clause, Annex, Schedule, Appendix,
Attachment, Rider or Exhibit is, unless otherwise specified, a reference to an
Article, Section, Subsection, Paragraph, Subparagraph or Clause of, or Annex,
Schedule, Appendix, Attachment, Rider or Exhibit to, this Agreement, all of
which are hereby incorporated herein by this reference and made a part hereof. A
reference to a party to this Agreement or another agreement or document includes
the party’s permitted successors, substitutes or assigns. A reference to an
agreement or document is to the agreement or document as amended, modified,
novated, supplemented or replaced, except to the extent prohibited by any
Transaction Document. A reference to legislation or to a provision of
legislation includes a modification, codification, replacement, amendment or
re-enactment of it, a legislative provision substituted for it and a rule,
regulation or statutory instrument issued under it. A reference to writing
includes a facsimile or electronic transmission and any means of reproducing
words in a tangible and permanently visible form. A reference to conduct
includes an omission, statement or undertaking, whether or not in writing. A
Default or Event of Default exists until it has been waived in writing by the
Lender. The words “hereof,” “herein,” “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement,
unless the context clearly requires or the language provides otherwise. The word
“including” is not limiting and means “including without limitation.” The word
“any” is not limiting and means “any and all” unless the context clearly
requires or the language provides otherwise. In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including,” the words “to” and “until” each mean “to but excluding,”
and the word “through” means “to and including.” The words “will” and “shall”
have the same meaning and effect. A reference to day or days without further
qualification means calendar days. A reference to any time means New York time.
This Agreement may use several different limitations, tests or measurements to
regulate the same or similar matters. All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
respective terms. Unless the context otherwise clearly requires, all accounting
terms not expressly defined herein shall be construed in accordance with GAAP,
and all accounting determinations, financial computations and financial
statements required hereunder shall be made in accordance with GAAP, without
duplication of amounts, and on a consolidated basis with all subsidiaries. All
terms used in Articles 8 and 9 of the UCC, and used but not specifically defined
herein, are used herein as defined in such Articles 8 and 9. A reference to
“fiscal year” and “fiscal quarter” means the fiscal periods of the applicable
Person referenced therein. A reference to an agreement includes a security
interest, guarantee, agreement and any other legally enforceable arrangement
whether or not in writing. A reference to a document includes an agreement in
writing or a certificate, notice, instrument, document and any information
stored in electronic format. Whenever a Person is required to provide any
document to the Lender under any Transaction Document, the relevant document
shall be provided in writing or printed form unless the Lender requests
otherwise. At the request of the Lender, the document shall be provided in
computer disk form or both printed and computer disk form. The Transaction
Documents are the result of negotiations between the Parties, have been reviewed
by counsel to the Borrowers and counsel to Lender, and are the product of both
Parties. No rule of construction shall apply to disadvantage one Party on the
ground that such Party proposed or was involved in the preparation of any
particular provision of the Transaction Documents or the Transaction Documents
themselves. Except where otherwise expressly stated, the Lender may give or
withhold, or give conditionally, approvals and consents, and may form opinions
and make determinations, in its sole and absolute discretion subject in all
cases to the

 

18



--------------------------------------------------------------------------------

implied covenant of good faith and fair dealing. Reference in any Transaction
Document to the Lender’s discretion shall mean, unless otherwise expressly
stated herein or therein, the Lender’s sole and absolute discretion, and the
exercise of such discretion shall be final and conclusive, subject in all cases
to the implied covenant of good faith and fair dealing. In addition, whenever
the Lender has a decision or right of determination, opinion or request,
exercises any right given to it to agree, disagree, accept, consent, grant
waivers, take action or no action or to approve or disapprove (or any similar
language or terms), or any arrangement or term is to be satisfactory or
acceptable to or approved by the Lender (or any similar language or terms), the
decision of the Lender with respect thereto shall be in the sole and absolute
discretion of the Lender, and such decision shall be final and conclusive,
subject in all cases to the implied covenant of good faith and fair dealing. Any
requirement of discretion or judgment by the Lender shall not be construed to
require the Lender to request or await receipt of information or documentation
not promptly available from or with respect to the Borrowers or any of the
Collateral.

Article II

Loans

Section 2.1      Loans.

(a)      On the terms and conditions set forth in this Agreement the Borrowers
may from time to time on any Business Day prior to the Termination Date, request
that an advance under this Agreement (each, a “Loan”) be made to them on a
Funding Date. No later than 12:00 noon one (1) Business Days prior to a proposed
Funding Date, the Borrower Representative, on behalf of the Borrowers, shall
notify the Lender of such proposed Funding Date and Loan by delivering to the
Lender:

(i)      a Funding Request, which will include, among other things, the proposed
Funding Date, calculation of the Borrowing Base (calculated as of the date of
the related Funding Request) and the Principal Amount of the Loan requested; and

(ii)      certification from the Custodian that the Tax Liens Files for each Tax
Lien that is the subject of the proposed Loan is in the Custodian’s possession
and such other information as the Lender may reasonably request with respect to
the related Loan.

If any such Funding Request is delivered to the Lender after 12:00 noon on the
Business Day prior to the proposed Funding Date, such Funding Request shall be
deemed to be received prior to 12:00 noon on the next succeeding Business Day
and the proposed Funding Date of such proposed Loan shall be deemed to be the
Business Day following such deemed receipt. Each Funding Request shall include a
representation by the Borrowers that the requested Loan will not, on the Funding
Date, exceed the Available Amount and a representation that all conditions
precedent to the making of such Loan have been satisfied. Any Funding Request
shall be irrevocable and the Borrower Representative may not request that more
than one Loan be funded on any Business Day.

(b)      Following receipt by the Lender of a Funding Request prior to the
Termination Date, the Lender, subject to the conditions contained herein, prior
to the Commitment

 

19



--------------------------------------------------------------------------------

Termination Date, agrees that it shall, and on and after the Commitment
Termination Date, may in its sole discretion, advance an amount equal to the
amount of any Loan requested by the Borrower Representative to the Borrowers, or
directly to any Municipality related to the Tax Liens pursuant to the Escrow and
Security Agreement, as expressly directed by the Borrower Representative.

(c)      The Lender’s advance of a Loan shall be made available to the
Borrowers, subject to the fulfillment of the applicable conditions set forth in
Article IV, at or prior to 5:30 p.m. on the applicable Funding Date, by deposit
of immediately available funds to the account of the Borrowers or directly to
the account(s) of any Municipality related to the applicable Tax Liens pursuant
to the Escrow and Security Agreement, as directed in the Funding Request. If the
Lender either (i) fails to make any requested Loan as of such time on the
applicable Funding Date or (ii) intends not to make any funds available for any
requested Loan, the Lender shall promptly notify the Borrower Representative of
such failure or intention.

(d)      In no event shall:

 (i)       the Lender be required on any date to fund a Principal Amount that
would cause the Note Balance, determined after giving effect to such funding, to
exceed the lesser of (A) the Commitment Amount and (B) the Borrowing Base
(determined after giving effect to the requested Loan and the addition of the
related Eligible Tax Liens);

 (ii)       more than one Loan be funded on any Business Day; or

 (iii)      the Lender be required to fund any Loan on or after the Commitment
Termination Date, unless extended pursuant to Section 2.3.

(e)      Amounts repaid under this Agreement may be re-borrowed prior to the
Commitment Termination Date.

Section 2.2      Borrower Representative.

Each Borrower hereby designates the Borrower Representative as its
representative and agent on its behalf for the purposes of issuing Funding
Requests, giving instructions with respect to the disbursement of the proceeds
of the Loans, giving and receiving all other notices and consents hereunder or
under any of the other Transaction Documents and taking all other actions
(including in respect of compliance with covenants) on behalf of any Borrower or
the Borrowers under the Transaction Documents. The Borrower Representative
hereby accepts such appointment.

Section 2.3      Extension of Commitment.

So long as no Event of Default has occurred, the Borrower Representative, on
behalf of the Borrowers, may request in a writing sent to the Lender no more
than ninety (90) nor fewer than sixty (60) days prior to the Commitment
Termination Date that the Lender extend the Commitment Termination Date for an
additional period to a date specified in such request, which request will be
granted or denied by the Lender in its discretion. Not later than thirty
(30) days following receipt by the Lender of any such request, the Lender shall
notify the Borrower

 

20



--------------------------------------------------------------------------------

Representative of its willingness or refusal to so extend the Commitment
Termination Date. If the Lender shall have agreed to extend the Commitment
Termination Date and no Event of Default shall have occurred and be continuing
prior to the then-applicable Commitment Termination Date, the Commitment
Termination Date shall be extended to the date specified in such request. Any
failure by the Lender to notify the Borrower Representative of the Lender’s
agreement to extend the Commitment Termination Date shall be deemed to be a
rejection by the Lender of the Borrowers’ request to so extend the Commitment
Termination Date.

Section 2.4      The Note.

(a)      The Loans made by the Lender hereunder shall be evidenced by a duly
executed promissory note payable to the Lender, in a principal amount equal to
the Commitment Amount, and substantially in the form of Exhibit B hereto (the
“Note”). The Note shall be dated the Closing Date and shall otherwise be duly
completed.

(b)      The Lender is hereby authorized to enter notations (which may be
computer generated) on a schedule attached to the Note with respect to each Loan
made by the Lender hereunder, regarding (i) the date and Principal Amount
thereof and (ii) each payment and repayment of principal thereof and any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded. The failure of the Lender to make any such notation on
the schedule attached to the Note shall not limit or otherwise affect the
obligation of the Borrowers to repay the Loans in accordance with their
respective terms as set forth herein.

(c)      Promptly following the Facility Termination Date, the Lender shall mark
the Note “Paid” and return it to the Borrowers.

(d)      The Lender agrees that it will not transfer the Note if the effect of
such transfer would, to its knowledge, (i) result in the aggregate number of
“beneficial owners” (as defined in Section 3 of the Investment Company Act) of
all of the outstanding securities of any Borrower or the Borrower Representative
to exceed 80 or (ii) cause any of the Borrowers or the Borrower Representative
to be deemed an “investment company”, as defined in the Investment Company Act,
that is not exempt from the provisions thereof. Any purported transfer or other
disposition of the Note in violation of the foregoing restrictions will be void
and of no effect. The Lender hereby certifies that it represents one “beneficial
owner” as defined in Section 3(c)(1) of the Investment Company Act.

Section 2.5      Optional Principal Repayment in Full.

The Borrower may, prior to the occurrence of an Event of Default, prepay all of
the Note Balance on any Business Day, on forty-five (45) days’ prior notice to
the Lender; provided, that (i) the Borrowers pay to the Lender, on the date of
any such prepayment, (a) all accrued and unpaid Interest, (b) the Exit Fee (if
any) and (c) all other Obligations payable to the Lender under this Agreement
through the date of such prepayment. Any notice of a prepayment shall be
irrevocable. In connection with such prepayment, upon receipt by each Lender of
all amounts due and owing to each such Lender as set forth above in immediately
available funds, the Tax Liens automatically and without any requirement of
further action shall be released from the security interest granted by the
Borrowers therein in favor of the Lender. Upon any such release,

 

21



--------------------------------------------------------------------------------

the Lender will, at the Borrowers’ expense, execute and deliver to the Borrowers
such documents as the Borrowers shall reasonably request to evidence such
release. Such documents shall be prepared by the Borrowers and shall be in form
and substance reasonably satisfactory to the Lender.

Section 2.6      Payment Obligation, Interest and Fees.

(a)        The Borrowers shall pay Interest on the Note Balance for the period
from the Closing Date until the Note Balance shall be paid in full. Interest
shall accrue during each Interest Period and be payable on the Note Balance on
each Payment Date. The Borrower shall pay all of the Obligations as provided
herein. The Borrowers shall be jointly and severally liable for all of the
Obligations and all Loans hereunder regardless of which Borrower or Borrowers
received the proceeds of such Loan.

(b)        Prior to the Termination Date, the unpaid Principal Amount of each
Loan shall bear interest at a rate per annum equal to the LIBO Rate. On and
after the Termination Date, the unpaid Principal Amount of each Loan shall bear
Interest at the Default Rate.

(c)        Interest calculated by reference to the LIBO Rate shall be calculated
on the basis of a 360-day year for the actual days elapsed. Interest calculated
by reference to the Prime Rate shall be calculated on the basis of a three
hundred sixty five (365)- or three hundred sixty six (366)-day year, as
applicable, for the actual days elapsed. Periodic fees or other periodic amounts
payable hereunder shall be calculated on the basis of a three hundred sixty
(360)-day year and for the actual days elapsed.

(d)        The Borrowers shall pay to the Lender on each Payment Date the Unused
Fee, if any, for such Payment Date.

(e)        The Borrowers shall pay to the Lender, on the Exit Date, the Exit
Fee, if any, in immediately available funds.

(f)        The Borrowers shall pay to the Lender, prior to the initial Funding
Date, the Upfront Fee and other amounts due and payable on the Closing Date
pursuant to the Fee Letter in immediately available funds.

Section 2.7      Settlement Procedures.

(a)        On each Payment Date occurring prior to the occurrence of a Default
or Event of Default, the Account Bank shall, in accordance with the Account
Control Agreement and to the extent of Available Funds for such Payment Date and
amounts on deposit in the Expense Reserve Account and the Interest Reserve
Account, pay to the following Persons the following amounts in the following
order of priority:

    (i)        first, to the Lender, an amount equal to any accrued and unpaid
(1) Interest (plus any Unused Fee) for the related Interest Period, (2) all
Indemnified Amounts then due and payable under this Agreement, and (3) all other
Obligations (other than the Note Balance) then due under this Agreement;

 

22



--------------------------------------------------------------------------------

    (ii)       second, pro rata, to pay (A) to the Custodian (x) any Custodian
Fees and any taxes, costs, expenses, charges and other amounts (other than
indemnities) which are then due and payable to the Custodian under or in
connection with the Custodial Agreement as of such Payment Date and (y) any
amounts in respect of indemnification claims that are not directly reimbursed by
the Borrowers pursuant to the Custodial Agreement in an amount not to exceed
$25,000 in the aggregate for so long as this Agreement is in effect, (B) to the
Account Bank any fees, costs, expenses, charges and other amounts (other than
indemnities) which are then due and payable to the Account Bank under or in
connection with any Account Agreement as of such Payment Date and (C) to the
Servicer, the accrued and unpaid Servicing Fee and expenses of the Servicer
(such expenses not to exceed $25,000 in the aggregate in any calendar year);

    (iii)      third, to the Expense Reserve Account, any additional amounts
required on such Payment Date to increase the Expense Reserve Account balance up
to the Expense Reserve Required Balance on such Payment Date;

    (iv)      fourth, to the Interest Reserve Account, any additional amounts
required on such Payment Date to increase the Interest Reserve Account balance
up to the Interest Reserve Account Required Balance on such Payment Date;

    (v)       fifth, to the Lender, all remaining amounts to be applied to
reduce the Note Balance to zero;

    (vi)      sixth, pro rata to pay (A) to the Custodian, any amounts in
respect of indemnification claims that are not directly reimbursed by the
Borrowers pursuant to the Custodial Agreement or reimbursed pursuant to clause
second above; (B) to the Account Bank, any amounts in respect of indemnification
claims that are not directly reimbursed by the Borrowers with respect to Account
Bank’s duties and obligations under any Account Agreement; and (C) to the
Servicer, any amounts in respect of fees and expenses not reimbursed pursuant to
clause second above; and

    (vii)     seventh, any remaining amount shall be distributed to the
Borrowers free and clear of any interest of the Lender.

(b)        On or after the occurrence of a Default or Event of Default, all
amounts deposited in the Collection Account and amounts on deposit in the Escrow
Account, the Expense Reserve Account and the Interest Reserve Account shall be
applied by Account Bank, on the Business Day next following the Business Day on
which each amount is so deposited, in the following order of priority:

    (i)        first, to pay to the Lender an amount equal to any fees and
expenses then due and payable from the Borrowers to the Lender under the
Transaction Documents;

    (ii)       second, to pay to the Lender an amount equal to the Interest
accrued and unpaid with respect to the Principal Amount of all Loans
outstanding;

 

23



--------------------------------------------------------------------------------

    (iii)      third, to pay to the Lender an amount equal to all Indemnified
Amounts then due and payable from the Borrowers to the Lender under the
Transactions Documents;

    (iv)      fourth, pro rata, to pay (A) to the Custodian (x) any Custodian
Fees and any taxes, costs, expenses, charges and other amounts (other than
indemnities) which are then due and payable to the Custodian under or in
connection with the Custodial Agreement and (y) any amounts in respect of
indemnification claims that are not directly reimbursed by the Borrowers
pursuant to the Custodial Agreement in an amount not to exceed $25,000 in the
aggregate for so long as this Agreement is in effect, and (B) to the Account
Bank any fees, costs, expenses, charges and other amounts (other than
indemnities) which are then due and payable to the Account Bank under or in
connection with any Account Agreement and (C) to the Servicer, the accrued and
unpaid Servicing Fee and the expenses of the Servicer (such expenses not to
exceed $25,000 in the aggregate in any calendar year);

    (v)       fifth, to the Lender, to reduce the Note Balance to zero; and

    (vi)      sixth, pro rata to pay (A) to the Custodian, any amounts in
respect of indemnification claims that are not directly reimbursed by the
Borrowers pursuant to the Custodial Agreement or reimbursed pursuant to clause
fourth above; (B) to the Account Bank, any amounts in respect of indemnification
claims that are not directly reimbursed by the Borrowers with respect to Account
Bank’s duties and obligations under any Account Agreement and (C) to the
Servicer, any amounts in respect of fees and expenses not reimbursed pursuant to
clause fourth above.

(c)        If on any date a Borrowing Base Deficiency exists, then no later than
three (3) Business Days after the earlier of receipt by the Borrowers of notice
thereof from the Lender or knowledge thereof by the Borrowers, the Borrowers
shall (i) transfer, in immediately available funds, to Lender an amount to be
applied to reduce the outstanding Note Balance, or (ii) if acceptable to the
Lender (in its sole discretion) pledge additional Eligible Tax Liens for no
additional consideration, in each case, such that after giving effect to such
transfers, no Borrowing Base Deficiency exists.

Section 2.8      Payments, Computations, Etc.

(a)        Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrowers hereunder shall be paid or deposited in accordance
with the terms hereof no later than 11:00 a.m. on the day when due in Dollars in
immediately available funds to the Lender at the Lender’s account, the details
of which appear on the signature page hereto for the Lender.

(b)        Whenever any payment hereunder (i) shall be stated to be due on a day
other than a Business Day, such payment shall be made, without penalty, on the
next succeeding Business Day, except in the case where the next succeeding
Business Day would occur in the succeeding calendar month, in which case such
payment shall be due on the preceding Business Day or (ii) is received after
11:00 a.m. such payment shall be deemed to have been received on the next

 

24



--------------------------------------------------------------------------------

succeeding Business Day, and any such extension of time shall in such case be
included in the computation of payment of Interest, other interest or any fee
payable hereunder, as the case may be.

(c)        All payments hereunder shall be made without set-off or counterclaim.

Article III

Security

Section 3.1      Collateral.

(a)        The parties hereto intend that this Agreement constitute a security
agreement and the transactions effected hereby constitute secured loans by the
Lender to the Borrowers under Applicable Law. As collateral security for the
prompt, complete and indefeasible payment and performance in full when due,
whether by lapse of time, acceleration or otherwise, of the Obligations, each of
the Borrowers, on their own behalf and on behalf of each of their Series, hereby
grants to the Lender, a lien on and security interest in all of such Borrower’s
right, title and interest in, to and under the Collateral, whether now existing
or owned or hereafter arising or acquired by such Borrower.

(b)        The grant under this Section does not constitute and is not intended
to result in a creation or an assumption by the Lender of any obligation of any
Borrower or any other Person in connection with any or all of the Collateral or
under any agreement or instrument relating thereto. Anything herein to the
contrary notwithstanding, (i) each of the Borrowers shall remain responsible to
perform all of its duties and obligations in respect of the Retained Interests
to the same extent as if this Agreement had not been executed, (ii) the exercise
by the Lender of any of its rights in the Collateral shall not release any
Borrower from any of its duties or obligations under the Collateral and
(iii) the Lender shall have any obligations or liability under the Collateral by
reason of this Agreement, nor shall the Lender be obligated to perform any of
the obligations or duties of any Borrower thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

(c)        Notwithstanding the foregoing grant of security interest, no account,
instrument, chattel paper or other obligation or property of any kind due from,
owned by or belonging to a Sanctioned Entity shall be Collateral.

Section 3.2      Release of Collateral; No Legal Title.

(a)        At the same time as any Tax Lien is redeemed and all amounts in
respect thereof have been paid by the related Property Owner and deposited in
the Collection Account, the Lender will, to the extent requested by the Servicer
(and at the Borrowers’ expense), release its interest in such Tax Lien and the
related Collateral.

(b)        If any Tax Lien is (i) no longer an Eligible Tax Lien or (ii) the
inclusion of such Tax Lien in the calculation of the Borrower Base causes there
to be an Excess Concentration Amount, then upon written request by the Borrower
Representative to the Lender, and payment to the Lender by the related Borrower
of an amount equal to the Release Price of such Tax Lien,

 

25



--------------------------------------------------------------------------------

so long as no Borrowing Base Deficiency exists after giving effect to such
release, such Tax Lien may be removed from the Collateral by the Borrower and
the Lender will (at the Borrowers’ expense) release its interest in such Tax
Lien and the related Collateral. For purposes of this Section 3.2(b), “Release
Price” shall mean, with respect to any Tax Lien, the lesser of (x) the Principal
Balance of such Tax Lien and (y) (1) if such Tax Lien is sold by the related
Borrower to an Affiliate of the Borrowers, the fair market value of such Tax
Lien as determined by the Borrower Representative in its reasonable discretion;
provided, that the Lender may substitute its reasonable determination of the
fair market value of such Tax Lien if the Lender disagrees with the Borrower
Representative’s determination, or (2) the sales proceeds of the sale by the
related Borrower of such Tax Lien to a third party which is not an Affiliate of
the Borrowers.

(c)        If any Tax Lien (which is not eligible to be released under
Section 3.2(b)) is sold to a third party purchaser, upon written request by the
Borrower Representative to the Lender and the payment to the Lender by the
related Borrower of an amount equal to the amount that would be required for the
related Property Owner to redeem such Tax Lien (including any Redemption
Charges), such Tax Lien may be removed from the Collateral by the Borrower and
the Lender will (at the Borrowers’ expense) release its interest in such Tax
Lien and the related Collateral.

(d)        Prior to an Event of Default, the Borrower Representative on behalf
of any Borrower may, upon delivery to the Lender of a Non-Financed Tax Liens
List, designate Tax Liens owned by it which have not been financed by any Loan
or any portion of any Loan or included in the calculation of the Borrowing Base
at any time, as “Non-Financed Tax Liens” which Tax Liens will not be
(x) Collateral or (y) financed by any Loan or any portion of any Loan. Any
Non-Financed Tax Lien may be sold or transferred by the related Borrower at any
time provided that any such sale (i) is made without recourse, representation or
warranty by the related Borrower, (ii) is for the fair market value of such
Non-Financed Tax Lien, (iii) is in compliance with the Special Purpose Entity
Covenants and (iv) will not result in an Event of Default. Upon any sale or
transfer of Non-Financed Tax Liens by any Borrower, the Borrower Representative
shall provide the Lender with an updated Non-Financed Tax Liens List with
respect to the related Borrower, reflecting such sale or transfer of the
Non-Financed Tax Liens. Any collections with respect to Non-Financed Tax Liens,
and any proceeds of any sale or transfer of such Non-Financed Tax Liens shall
not be Collections or Collateral hereunder, and shall not be required to be
deposited into the Collection Account.

(e)        Upon the Facility Termination Date, the security interest granted
herein shall automatically terminate and all rights to the Collateral shall
revert to the Borrowers. Upon such termination, the Lender, at the Borrowers’
expense, shall execute and file such partial or full releases or partial or full
assignments of financing statements and other documents and instruments as may
be reasonably requested by the Borrowers to effectuate the release of the
relevant portion of the Collateral.

Section 3.3      Protection of Security Interest; Lender as Attorney-in-Fact.

(a)        Each of the Borrowers agrees that from time to time, at its expense,
it will promptly execute and deliver all instruments and documents, and take all
actions, that may reasonably be necessary, or, at the Lender’s request, that the
Lender may deem necessary or

 

26



--------------------------------------------------------------------------------

desirable, to perfect, protect or more fully evidence the security interest
granted to the Lender in the Collateral, or to enable the Lender to exercise and
enforce its rights and remedies hereunder and thereunder.

(b)        If any Borrower or the Borrower Representative fails to perform any
of its obligations under this Section 3.3 after five (5) Business Days’ notice
from the Lender, the Lender may (but shall not be required to) perform, or cause
performance of, such obligation; and the Lender’s costs and expenses incurred in
connection therewith shall be payable by the Borrowers upon demand.

(c)        The Borrowers, on their own behalf and on behalf of each of their
Series, hereby irrevocably authorize the Lender at any time and from time to
time to file in any UCC jurisdiction financing statements (including amendments
and continuations thereto) that indicate the collateral described in
Section 3.1(a) hereof as all assets of the Borrowers (other than Non-Financed
Tax Liens and the proceeds of the Non-Financed Tax Liens), or words of similar
effect, regardless of whether any particular asset comprised in the collateral
described in Section 3.1(a) hereof falls within the scope of Article 9 of the
UCC of the State or such jurisdiction.

Section 3.4      Waiver of Certain Laws.

Each of the Borrowers and the Borrower Representative agrees, to the full extent
that it may lawfully so agree, that neither it nor anyone claiming through or
under it will set up, claim or seek to take advantage of any appraisement,
valuation, stay, extension or redemption law now or hereafter in force in any
locality where any part of the Collateral may be situated in order to prevent,
hinder or delay the enforcement or foreclosure of this Agreement, or the
absolute sale of any of the Collateral or any part thereof, or the final and
absolute putting into possession thereof, immediately after such sale, of the
purchasers thereof, and such Person for itself and all who may at any time claim
through or under it, hereby waives, to the full extent that it may be lawful so
to do, the benefit of all such laws, and any and all right to have any of the
properties or assets constituting the Collateral marshaled upon any such sale,
and agrees that the Lender or any court having jurisdiction to foreclosure the
security interests granted in this Agreement may sell the Collateral as an
entirety or in such parcels as the Lender or such court may determine.

Article IV

Conditions of Closing and Loans

Section 4.1      Conditions to Closing.

The Lender shall not be obligated to take, fulfill or perform any other action
hereunder, until, all of the following conditions have been satisfied on and as
of the Closing Date, in the discretion of the Lender:

(a)        Each Transaction Document shall have been duly executed by, and
delivered to, the parties hereto and thereto and the Lender shall have received
such other documents, instruments, agreements and legal opinions as the Lender
shall request in connection with the

 

27



--------------------------------------------------------------------------------

transactions contemplated by this Agreement, each in form and substance
satisfactory to the Lender.

(b)        The Lender shall have received (i) satisfactory evidence, which may
be in the form of a legal opinion or officer’s certificate, that the Borrowers,
the Borrower Representative, the Guarantors, the Servicer and the Custodian have
obtained all required consents and approvals of all Persons, including all
requisite Governmental Authorities, to the execution, delivery and performance
of this Agreement and the other Transaction Documents to which each is a party
and the consummation of the transactions contemplated hereby or thereby or
(ii) an officer’s certificate from each of the Borrowers, the Borrower
Representative, the Guarantors, the Servicer and the Custodian in form and
substance satisfactory to the Lender affirming that no such consents or
approvals are required; it being understood that the acceptance of such evidence
or officer’s certificate shall in no way limit the recourse of the Lender
against the Borrowers for a breach or the Borrowers’ representations or
warranties that all such consents and approvals have, in fact, been obtained.

(c)        Each representation or warranty by each of the Borrowers, each of the
Guarantors, and the Servicer contained herein or in any other Transaction
Document shall be true and correct in all material respects (without duplication
of any materiality qualifier contained herein or therein).

(d)        All consents, authorizations, permits and approvals of any
Governmental Authority or other Person necessary or advisable in connection with
the execution and delivery of the Transaction Documents and the transactions
contemplated thereby shall have been obtained and be in full force and effect.

(e)        All limited liability company and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto shall be satisfactory in form and substance to the Lender and
such counsel, and the Lender and such counsel shall have received all such
counterpart originals or certified copies of such documents as the Lender may
reasonably request.

(f)        The Lender and its counsel shall have received originally executed
copies of the favorable written opinions of Orrick, Herrington & Sutcliffe LLP,
counsel for the Borrowers, as to such matters as the Lender may reasonably
request, dated as of the Closing Date and otherwise in form and substance
reasonably satisfactory to the Lender (and the Borrowers hereby instruct such
counsel to deliver such opinions to the Lender). The Lender and its counsel
shall have received originally executed copies of the favorable written opinions
of Orrick, Herrington & Sutcliffe LLP, counsel for the Servicer, as to such
matters as the Lender may reasonably request, dated as of the Effective Date and
otherwise in form and substance reasonably satisfactory to the Lender (and the
Servicer hereby instructs such counsel to deliver such opinions to the Lender).
The Lender and its counsel shall have received originally executed copies of the
favorable written opinions of Orrick, Herrington & Sutcliffe LLP, counsel for
the Guarantors, as to such matters as the Lender may reasonably request, dated
as of the Effective Date and otherwise in form and substance reasonably
satisfactory to the Lender (and each of the Guarantors hereby instructs such
counsel to deliver such opinions to the Lender).

 

28



--------------------------------------------------------------------------------

(g)        Each of the Borrower shall have provided to the Lender its executed
Governing Document, in form and substance satisfactory to the Lender, which
provides that such Borrower is a special purpose entity (1) with at least one
(1) Independent Director or Independent Manager, if such entity is a limited
liability company, or (2) that requires the affirmative consent of the trust
certificate holder and trustee to take an Insolvency Action, if such entity is a
statutory trust. The Servicer shall have provided to the Lender its executed
Governing Document. Each Guarantor shall have provided to the Lender its
executed Governing Document, in form and substance satisfactory to the Lender.

(h)        The Lender shall have received a certificate of the secretary or
assistant secretary of (1) each of the Borrowers certifying as to the incumbency
and genuineness of the signature of each officer of such Borrower executing any
Transaction Document and certifying that attached thereto is a true, correct and
complete copy of (i) the certificate of formation or comparable Governing
Documents, if any, of such Borrower and all amendments thereto, certified as of
a recent date by the appropriate Governmental Authority in such Borrower’s
jurisdiction of organization, (ii) the Governing Documents of such Borrower as
in effect on the date of such certifications, (iii) resolutions duly adopted by
the board of directors or comparable governing body of such Borrower
authorizing, as applicable, the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement, and (iv) certificates as
of a recent date of the good standing or active status, as applicable, of such
Borrower under the laws of its jurisdiction of organization and short-form
certificates as of a recent date of the good standing of such Borrower under the
laws of each other jurisdiction where such Borrower is qualified to do business
and where a failure to be so qualified would have a Material Adverse Effect,
(2) the Servicer certifying as to the incumbency and genuineness of the
signature of each officer of the Servicer executing any Transaction Document and
certifying that attached thereto is a true, correct and complete copy of (i) the
certificate of formation or comparable Governing Documents, if any, of Servicer
and all amendments thereto, certified as of a recent date by the appropriate
Governmental Authority in Servicer’s jurisdiction of organization, (ii) the
Governing Documents of the Servicer as in effect on the date of such
certifications, (iii) resolutions duly adopted by the board of directors or
comparable governing body of Servicer authorizing, as applicable, the
transactions contemplated hereunder and the execution, delivery and performance
of this Agreement, and (iv) certificates as of a recent date of the good
standing or active status, as applicable, of Servicer under the laws of its
jurisdiction of organization and short-form certificates as of a recent date of
the good standing of Servicer under the laws of each other jurisdiction where
Servicer is qualified to do business and where a failure to be so qualified
would have a Material Adverse Effect and (3) each of the Guarantors certifying
as to the incumbency and genuineness of the signature of each officer of such
Guarantor executing any Transaction Document and certifying that attached
thereto is a true, correct and complete copy of (i) the certificate of formation
or comparable Governing Documents, if any, of such Guarantor and all amendments
thereto, certified as of a recent date by the appropriate Governmental Authority
in such Guarantor’s jurisdiction of organization, (ii) the Governing Documents
of such Guarantor as in effect on the date of such certifications,
(iii) resolutions duly adopted by the board of directors or comparable governing
body of such Guarantor authorizing, as applicable, the transactions contemplated
hereunder and the execution, delivery and performance of this Agreement, and
(iv) certificates as of a recent date of the good standing or active status, as
applicable, of such Guarantor under the laws of its jurisdiction of organization
and short-form certificates as of a recent date of the good standing of such
Guarantor under the laws of each

 

29



--------------------------------------------------------------------------------

other jurisdiction where such Guarantor is qualified to do business and where a
failure to be so qualified would have a Material Adverse Effect.

(i)        The information, reports, certificates, documents, financial
statements, operating statements, books, records, files, exhibits and schedules
furnished in writing by or on behalf of the Borrowers, the Guarantors and the
Servicer to the Lender in connection with the Transaction Documents and the
transactions contemplated thereby, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the statements herein or therein, in light of the circumstances under
which they were made, not misleading.

(j)        There has not been a Material Adverse Effect.

(k)       The Borrowers shall have (i) delivered to the Lender such other
documents, certificates, resolutions, instruments and agreements reasonably
requested by the Lender and (ii) paid all fees required to be paid by it on the
Closing Date, including all fees required hereunder and under the Fee Letter.

(l)         The Borrowers and the Servicer shall each be in compliance in all
material respects with all Applicable Laws and shall have delivered an officer’s
certificate to the Lender as to such compliance and other closing matters.

(m)       No Event of Default, Servicer Event of Default, Default, or Servicer
Default shall have occurred.

(n)        The Lender shall have received evidence that the Escrow Account, the
Expense Reserve Account and the Interest Reserve Account have been established
at the Account Bank and that the Lender has sole dominion and control
(including, without limitation, “control” within the meaning of Section 9-104(a)
of the UCC) over the Expense Reserve Account and the Interest Reserve Account
under the Account Control Agreement.

(o)        The Lender shall have received evidence that the Collection Account
shall have been established by the Custodian under the Custodial Agreement.

(p)        The Lender has completed to its satisfaction such due diligence and
modeling as it may require in its discretion, including, without limitation, its
review of the Borrowers’ and the Servicer’s underwriting, servicing, collection,
operating and reporting procedures and systems.

Section 4.2      Conditions Precedent to All Loans.

Each request for a Loan by the Borrowers to the Lender shall be subject to the
conditions set forth in Section 4.1 and the further conditions precedent that:

(a)        With respect to any Loan (including the initial Loan), the Borrower
Representative, on behalf of the Borrowers, shall have delivered to the Lender,
on or prior to the date of such Loan in form and substance satisfactory to the
Lender, a Funding Request within one (1) Business Day prior to the date of such
Loan.

 

30



--------------------------------------------------------------------------------

(b)        On the date of each Loan, the following shall be true and correct and
the Borrowers shall be deemed to have certified that, after giving effect to the
proposed Loan and pledge of Tax Liens:

    (i)        the representations and warranties contained in Section 5.1 are
true and correct on and as of such day as though made on and as of such day and
shall be deemed to have been made on such day (except to the extent any such
representation and warranty expressly refers to an earlier date);

    (ii)       no event has occurred and is continuing, or would result from
such transaction that constitutes (x) an Event of Default or Default or (y) a
Servicer Event of Default or any event that with the giving of notice of the
lapse of time, or both, would constitute a Servicer Event of Default;

    (iii)      after giving effect to such Loan, the Note Balance does not
exceed the lesser of (A) the Borrowing Base and (B) the Commitment Amount; and

    (iv)      on and as of each such day, the Borrowers and the Servicer have
performed all of the agreements contained in this Agreement and the other
Transaction Documents to be performed by them, respectively, at or prior to such
day; and

    (v)       no law or regulation shall prohibit, and no order, judgment or
decree of any federal, state or local court or governmental body, agency or
instrumentality shall prohibit or enjoin, the making of such Loan by the Lender
in accordance with the provisions hereof.

(c)        No procedures believed by the Borrowers to be materially adverse to
the interests of the Lender were utilized by the Borrowers in identifying and/or
selecting any of the Tax Liens acquired by it.

(d)        The Borrowers shall have delivered each related Tax Lien File to the
Custodian.

(e)        The Lender shall have received from the Custodian the Custodian Tax
Lien Report relating to the Tax Liens to be financed with the requested Loan.

(f)         The Lender shall have received a report from the Borrower
Representative, in the form agreed to by the Lender and the Borrower
Representative, related to any Tax Lien with the Principal Balance in excess of
$250,000.

(g)        The Lender shall have received from the Custodian the Tax Lien
Confirmation(s) or Tax Lien File Receipt(s) relating to each of the Tax Liens to
be financed with the requested Loan.

(h)        The information, reports, certificates, documents, financial
statements, operating statements, books, records, files, exhibits and schedules
furnished in writing by or on behalf of the Borrower, the Guarantors and the
Servicer to the Lender in connection with the Transaction Documents and the
transactions contemplated thereby, when taken as a whole, do not contain any
untrue statement of material fact or omit to state any material fact necessary
to make the

 

31



--------------------------------------------------------------------------------

statements herein or therein, in light of the circumstances under which they
were made, not misleading.

(i)        There has not been a Material Adverse Effect.

(j)        The Borrower Representative shall have delivered to the Lender such
other documents, certificates, resolutions, instruments and agreements requested
by the Lender.

(k)        If applicable, each Borrower with respect to which such Loan relates
has (i) been approved by the Lender, (ii) executed and delivered a Joinder
Agreement, (iii) executed and delivered, as necessary, amendments to become a
party to each other Transaction Document required to be executed and delivered
by it as a Borrower under this Agreement, and (iv) satisfied all conditions to
the effectiveness of such Joinder, as determined by the Lender.

Article V

Representations and Warranties

Section 5.1      Representations of the Borrower.

Each of the Borrowers represents and warrants to the Lender on and as of the
date of this Agreement, each Funding Date, and at all times prior to the
Facility Termination Date (except to the extent any representation or warranty
by its terms applies to a particular date, in which case such representation and
warranty shall apply solely to such date) as follows:

(a)        Organization, Qualification and Authority.    Such Borrower has been
duly organized and validly exists in good standing as a limited liability
company under the laws of the jurisdiction of its organization. Such Borrower
(a) has all requisite power, authority, legal right, licenses and franchises,
(b) is duly qualified to do business in all jurisdictions required, and (c) has
been duly authorized by all necessary organization action, to (w) own and
operate its properties and assets, (x) conduct its business as presently
conducted, (y) execute, deliver and perform its obligations under the
Transaction Documents to which it is a party, and (z) acquire, own, sell, assign
and pledge the Tax Liens, except in each case with respect to clauses (a) - (c)
and (w) - (z) above, where any failure to do so would not have a Material
Adverse Effect. Such Borrower’s exact legal name is set forth in the preamble
and on its signature page to this Agreement. The office where such Borrower
keeps all records relating to the Tax Liens is at the address of such Borrower
set forth on the signature page hereto. Such Borrower has not changed its name
or location within the past twelve (12) months. Such Borrower has no
subsidiaries. The Borrower Representative owns 100% of the Equity Interests of
such Borrower. The fiscal year of such Borrower is the calendar year. Such
Borrower has no debt or guarantees other than (a) ordinary trade payables and
(b) the Obligations.

(b)        Transaction Documents.  Each Transaction Document to which such
Borrower is a party has been duly executed and delivered by such Borrower and,
assuming due authorization, execution and delivery by the other parties thereto,
constitutes the legal, valid and binding obligation of such Borrower,
enforceable against such Borrower in accordance with its terms, except as such
enforceability may be limited by Insolvency Laws and general principles of

 

32



--------------------------------------------------------------------------------

equity. The execution, delivery and performance by such Borrower of each
Transaction Document to which it is a party does not and will not (a) conflict
with, result in a breach of, or constitute (with or without notice or lapse of
time or both) a default under, any (i) of its Governing Documents,
(ii) Requirements of Law, or (iii) approval, consent, judgment, decree, order or
demand of any Governmental Authority, in each case with respect to clauses (i),
(ii) and (iii) above, which could have a Material Adverse Effect, or (b) result
in the creation of any Lien (other than Permitted Liens) on any of the
properties or assets of such Borrower. All approvals, authorizations, consents,
orders, filings, notices or other actions of any Person or Governmental
Authority required for the execution, delivery and performance by such Borrower
of the Transaction Documents to which it is a party and the grant of a security
interest in each Tax Lien to the Lender, have been obtained, effected, waived or
given and are in full force and effect. The execution, delivery and performance
of the Transaction Documents do not require compliance by such Borrower with any
“bulk sales” or similar law. There is no material litigation, proceeding or
investigation pending or to such Borrower’s knowledge threatened, against such
Borrower (a) asserting the invalidity of any Transaction Document or (b) seeking
to prevent the consummation of any of the transactions contemplated by the
Transaction Documents.

(c)        Solvency.  Such Borrower is not and has not been the subject of an
Insolvency Proceeding. Such Borrower is solvent and the transactions
contemplated by the Transaction Documents do not and will not render such
Borrower insolvent. Such Borrower is not entering into the Transaction Documents
with the intent to hinder, delay or defraud any creditor of such Borrower. Such
Borrower is generally able to pay, and as of the date hereof is paying, its
debts as they come due.

(d)        Taxes.  Such Borrower has filed all required federal income tax
returns and all other material tax returns, domestic and foreign, required to be
filed by them and have paid all material taxes, assessments, fees, and other
governmental charges payable by them, or with respect to any of their properties
or assets, which have become due, and income or franchise taxes have been paid
or are being contested in good faith by appropriate proceedings diligently
conducted and for which appropriate reserves have been established in accordance
with GAAP. Such Borrower has paid, or have provided adequate reserves for the
payment of, all such taxes for all prior fiscal years and for the current fiscal
year to date. There is no material action, suit, proceeding, investigation,
audit or claim relating to any such taxes now pending or to such Borrower’s
knowledge threatened, which is not being contested in good faith as provided
above. Such Borrower has not entered into any agreement or waiver or been
requested to enter into any agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes, or is aware of any
circumstances that would cause the taxable years or other taxable periods of the
Borrower not to be subject to the normally applicable statute of limitations. No
tax liens have been filed against any assets of such Borrower. Such Borrower
does not intend to treat any transaction hereunder as being a “reportable
transaction” as defined in Treasury Regulation Section 1.6011-4. If such
Borrower determines to take any action inconsistent with such intention, it will
promptly notify the Lender, in which case the Lender may treat such transaction
as subject to Treasury Regulation Section 301.6112-1 and will maintain the lists
and other records required thereunder.

(e)        [Reserved].

 

33



--------------------------------------------------------------------------------

(f)        True and Complete Disclosure.  The information, reports,
certificates, documents, financial statements, operating statements, books,
records, files, exhibits and schedules furnished in writing by or on behalf of
such Borrower to the Lender in connection with the Transaction Documents, when
taken as a whole, do not contain any untrue statement of material fact or omit
to state any material fact necessary to make the statements herein or therein,
in light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of such
Borrower to the Lender in connection with the Transaction Documents will be
true, correct and complete in all material respects, or in the case of
projections will be based on reasonable estimates prepared and presented in good
faith, on the date as of which such information is stated or certified.

(g)        Compliance with Applicable Laws.    In connection with the
transactions contemplated hereby, such Borrower has complied in all respects
with all applicable Requirements of Law except to the extent that any failure to
so comply would not have a Material Adverse Effect. Neither such Borrower nor
any Affiliate of such Borrower (a) is an “enemy” or an “ally of the enemy” as
defined in the Trading with the Enemy Act of 1917, (b) is in violation of any
Anti-Terrorism Laws, (c) is a blocked person described in Section 1 of Executive
Order 13224 or to its knowledge engages in any dealings or transactions or is
otherwise associated with any such blocked person, (d) is in violation of any
country or list based economic and trade sanction administered and enforced by
the OFAC, (e) is a Sanctioned Entity, (f) has more than 10% of its assets
located in Sanctioned Entities, or (g) derives more than 10% of its operating
income from investments in or transactions with Sanctioned Entities. The
proceeds of any Transaction have not been and will not be used to fund any
operations in, finance any investments or activities in or make any payments to
a Sanctioned Entity. Such Borrower (a) is not and is not controlled by a Person
required to register as an “investment company” as defined in the Investment
Company Act, (b) is not a “broker” or “dealer” as defined in, or could be
subject to a liquidation proceeding under, the Securities Investor Protection
Act of 1970 and (c) is not subject to regulation by any Governmental Authority
limiting the ability of such Borrower to incur the Obligations. Such Borrower is
in compliance with applicable provisions of the Foreign Corrupt Practices Act of
1977 and any applicable foreign counterpart thereto. Such Borrower has not made,
offered, promised or authorized a payment of money or anything else of value
(a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to any foreign official,
foreign political party, party official or candidate for foreign political
office, or (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Borrower or any other
Person, in violation of the Foreign Corrupt Practices Act.

(h)        Compliance with ERISA.  Such Borrower has not, or during the
immediately preceding five (5) year period had any liability or obligation with
respect to any Plan or Multiemployer Plan.

(i)         No Event of Default or Material Adverse Effect.  No Event of Default
or Default exists. Such Borrower is not subject to any agreement, obligation,
restriction or Requirements of Law which would have a Material Adverse Effect.
Such Borrower has no knowledge of any other event or circumstance that would
reasonably be expected to have a Material Adverse Effect. No Internal Control
Event exists. Such Borrower has delivered to the Lender copies of

 

34



--------------------------------------------------------------------------------

all agreements relating to any indebtedness to which such Borrower is a party
and other substantially similar agreements to which such Borrower is a party and
which are presently in effect (in each case, if any).

(j)        Tax Liens.  Such Borrower has complied in all respects with its
obligations under the Custodial Agreement with respect to each Tax Lien,
including delivery to Custodian of all required Tax Lien Files. No Tax Lien File
relating to any Tax Lien has any marks or notations indicating that such Tax
Lien has been sold, assigned, pledged, encumbered or otherwise conveyed by such
Borrower to any Person other than the Lender. The assignment and pledge of each
Tax Lien to the Lender does not violate any of the documents in the Tax Lien
File or any agreement to which such Borrower is a party or by which it is bound.
On or prior to the applicable Funding Date, such Borrower or the Servicer shall
have instructed all Municipalities (and any other applicable Person) to make all
payments in respect of the related Tax Liens to the Collection Account.

(k)       Compliance Policies.  Such Borrower has provided (or has caused to be
provided) to all Persons engaged by such Borrower to bid on Tax Liens for or on
behalf of such Borrower a copy of the Compliance Policies and each such Person
has delivered an executed acknowledgment regarding its completion of such
compliance training, receipt of the Compliance Policies and its compliance
therewith to such Borrower or the Servicer.

(l)        Security Interest.  Such Borrower has good and valid ownership of the
Collateral, free and clear of all Liens other than Permitted Liens. The
Transaction Documents constitute a valid and effective grant of a security
interest, free and clear of any Liens (other than Permitted Liens) to the Lender
of all right, title and interest (other than Retained Interests) of such
Borrower in, to and under all of the Collateral, which security interest of
first priority. To the extent that the UCC applies and such security interest
can be perfected by either the filing of a financing statement or the taking of
possession of by the Lender or its agent, such security interest is perfected.
Such Borrower has not sold, assigned, pledged, encumbered or otherwise conveyed
any of the Collateral to any Person other than pursuant to the Transaction
Documents. Such Borrower has not authorized the filing of any UCC financing
statements naming such Borrower as debtor, other than any financing statement
that has been terminated or filed pursuant to this Agreement.

(m)       [Reserved.]

(n)        Separateness.    Each of the Borrowers and the Borrower
Representative is in compliance with the Special Purpose Entity Covenants.

(o)        REO Properties.  Such Borrower does not own any REO Properties.

(p)        Purpose of Loans.  Such Borrower has used the Loans only for the
purposes of (i) acquiring Eligible Tax Liens (including Subsequent Tax Liens),
(ii) making Distributions in accordance with its Governing Documents or
(iii) the payment of transaction expenses.

 

35



--------------------------------------------------------------------------------

Article VI

Covenants

Section 6.1      Covenants of the Borrower.

From the date hereof until the Facility Termination Date, each of the Borrower
shall perform and observe the following covenants, which shall be given
independent effect (so that if a particular action or condition is prohibited by
any covenant, the fact that it would be permitted by an exception to or be
otherwise within the limitations of another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists):

(a)        Existence; Governing Documents; Conduct of Business.  Such Borrower
shall (a) preserve and maintain its legal existence as a limited liability
company solely in its jurisdiction of formation, (b) qualify and remain
qualified in good standing in each jurisdiction where the failure to be so
qualified would have a Material Adverse Effect, (c) comply in all material
respects with its Governing Documents, including all special purpose entity
provisions, and (d) not modify or amend in any material respect or terminate its
Governing Documents. Such Borrower shall (a) continue to engage in the same (and
no other) general lines of business as presently conducted by it and
(b) maintain and preserve all of its material rights, privileges, licenses and
franchises necessary for the operation of its business, except where any failure
to do so would not have a Material Adverse Effect. Such Borrower shall not
(a) change its name, organizational number, tax identification number, fiscal
year, method of accounting, identity, structure or jurisdiction of organization
(or have more than one such jurisdiction), move the location of its principal
place of business and chief executive office (as defined in the UCC) from the
location referred to in Section 5.1(a), or (b) move, or consent to Custodian
moving, the Tax Lien Files from the Custodian, unless in each case such Borrower
has given at least thirty (30) days prior notice to the Lender and has taken all
actions required under the UCC to continue the first priority perfected security
interest of the Custodian in the Tax Liens.

(b)        Compliance with Laws, Contractual Obligations and Transaction
Documents.  Such Borrower shall comply with all applicable Requirements of Law,
including those relating to any Tax Lien and to the reporting and payment of
taxes, except to the extent that any failure to so comply would not have a
Material Adverse Effect. No part of the proceeds of any Loan shall be used for
any purpose that violates Regulation T, U or X of the Board of Governors of the
Federal Reserve System. Such Borrower shall comply with the Anti-Terrorism Laws,
and will maintain sufficient information to identify relevant Persons for
purposes of the Anti-Terrorism Laws. Such Borrower shall not take any action to
terminate the Custodial Agreement, the Servicing Agreement or any other
Transaction Document, in any case without the prior written consent of the
Lender. Such Borrower shall not directly or indirectly enter into any agreement
that would be violated or breached by the performance by such Borrower
obligations under the Transaction Documents.

(c)        Structural Changes; Affiliate Transactions.  Such Borrower shall not
enter into a merger or consolidation, or liquidate, wind up or dissolve, or sell
all or substantially all of its assets or properties, or consent to any changes
in the ownership of its Equity Interests that will result in a Change of Control
without the prior written consent of the Lender in its sole

 

36



--------------------------------------------------------------------------------

discretion. Such Borrower shall not consent to the Equity Interests of such
Borrower or any property or assets of such Borrower being pledged to any Person
other than the Lender. Such Borrower shall not enter into any transaction with
any of its Affiliates unless such transaction is on fair and reasonable terms
which are not materially less favorable to such Borrower than such Borrower
would reasonably be expected to obtain in a comparable arm’s-length transaction
with a Person that is not an Affiliate of such Borrower.

(d)        Protection of Custodian’s Interest As Agent for the Lender in Tax
Liens.  With respect to each Tax Lien, the Borrower shall take all action
required by the Transaction Documents, Tax Lien File or Requirements of Law, or
reasonably requested by the Lender, to maintain the first priority security
interest of the Lender in such Tax Lien, including executing or causing to be
executed such other instruments or notices as may be necessary or appropriate
and filing and maintaining effective UCC financing statements, continuation
statements and assignments and amendments thereto. The Borrower shall, promptly
upon obtaining knowledge of or receiving notice from the Lender of any event
which has, or may, affect such security interest, take any actions necessary
under Applicable Laws to perfect or protect the security interest granted to the
Lender hereunder, and in any event within thirty (30) days of obtaining such
knowledge or receiving such notice. Such Borrower shall comply with all
requirements of the Custodial Agreement applicable to the Borrower with respect
to each Tax Lien, including the delivery to Custodian of all required documents
in the Tax Lien File with respect to each Tax Lien. Such Borrower shall (a) not
assign, sell, transfer, pledge, hypothecate or grant to, or create, incur,
assume or suffer or permit to exist any security interest in or Lien (other than
Permitted Liens) on any Collateral in favor of, any Person other than the
Lender, (b) defend such each item of Collateral against, and take such action as
is necessary to remove, any such Lien, and (c) defend the right, title and
interest of the Lender in and to all Collateral against the claims and demands
of all Persons whomsoever. Such Borrower shall mark its computer records and
tapes relating to the Collateral to evidence the interests granted to the
Lender. Such Borrower shall not take any action to cause any Tax Lien that is
not evidenced by an instrument or chattel paper (as defined in the UCC) to be so
evidenced. If a Tax Lien becomes evidenced by an instrument or chattel paper,
the same shall be immediately delivered to the Custodian as agent for the
Lender, together with endorsements required by the Lender in its discretion.

(e)        No Distributions or Liens.  Upon the occurrence of an Event of
Default, such Borrower shall not declare or make any Distribution. Such Borrower
shall not contract, create, incur, assume or permit to exist any indebtedness,
guarantee or investments, except those (i) (A) arising or existing under or in
connection with or contemplated under the Transaction Documents, and
(B) incurred after the Closing Date to originate, acquire, maintain, protect,
service, manage or realize upon Tax Liens and activities relating thereto. Such
Borrower shall not (x) contract, create, incur, assume or permit to exist any
Lien on or with respect to any of its property or assets (whether real or
personal, tangible or intangible), whether now owned or hereafter acquired,
except for Permitted Liens, or (y) except as provided in the preceding clause
(x), grant, allow or enter into any agreement or arrangement with any Person
that prohibits or restricts or purports to prohibit or restrict the granting of
any Lien on any of the foregoing, other than Permitted Liens.

(f)        Maintenance of Property, Insurance and Tax Lien File.  Such Borrower
shall (a) keep all material property useful and necessary in its business in
good working order and

 

37



--------------------------------------------------------------------------------

condition, (b) maintain insurance on all its material properties in accordance
with customary and prudent practices of companies engaged in the same or a
similar business, and (c) furnish to the Lender upon its request information and
certificates with respect to such insurance. Such Borrower shall maintain and
implement administrative and operating procedures (including the ability to
cause the Servicer to recreate records relating to the Tax Liens if the original
records are destroyed) and shall keep and maintain all documents, books, records
and other material information (including with respect to the Tax Liens) that
are reasonably necessary or advisable in the conduct of its business.

(g)        [Reserved].

(h)        Delivery of Collections.    Such Borrower shall cause, and shall
instruct the Servicer and the Custodian to cause, all Collections in respect of
the Tax Liens to be deposited into the Collection Account in accordance with the
provisions of this Agreement. In connection with each payment under a Tax Lien,
such Borrower shall provide or cause to be provided to the Lender and the
Custodian (to the extent not provided by the Servicer) sufficient detail to
enable the Lender and the Custodian to identify the Tax Lien to which such
payment applies. If such Borrower receives any rights, whether in addition to,
in substitution of, as a conversion of, or in exchange for any Tax Liens, or
otherwise in respect thereof, such Borrower shall accept the same as agent for
the Lender, hold the same in trust for the Lender and immediately transfer the
same to Custodian as agent for the Lender or its designee in the exact form
received, together with duly executed instruments of transfer, stock powers or
assignment in blank and such other documentation as the Lender or the Custodian
shall request. If any Collections are received by such Borrower, such Borrower
shall pay or deliver (or cause to be paid and delivered) such Collections into
the Collection Account within three (3) Business Days after receipt, and, until
so paid or delivered, hold all such Collections in trust for the Lender,
segregated from its other funds.

(i)         Delivery of Financial Statements and Other Information.  Such
Borrower (or the Borrower Representative on its behalf) shall deliver (or cause
to be delivered) the following to the Lender, as soon as available and in any
event within the time periods specified:

     (i)        within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of the Encore Capital Group, Inc.,
(A) the unaudited, unqualified consolidated balance sheets of Encore Capital
Group, Inc. (which shall include the Borrowers on a consolidated basis to the
extent the Borrowers are consolidated with Encore Capital Group, Inc. pursuant
to GAAP) as at the end of such period, and (B) the related unaudited,
unqualified consolidated statements of income, and retained earnings for such
period and the portion of the fiscal year through the end of such period
(provided that so long as Encore Capital Group, Inc. is a reporting company,
filing of the Form 10-Q by Encore Capital Group, Inc. with respect to a fiscal
quarter within such 45-day period on the website of the Securities and Exchange
Commission at http://www.sec.gov shall satisfy the requirement for certified
quarterly consolidated financial statements for such fiscal quarter under this
clause (i));

     (ii)       within ninety (90) days after the end of each fiscal year of
Encore Capital Group, Inc., (A) the audited, unqualified consolidated balance
sheets of Encore Capital

 

38



--------------------------------------------------------------------------------

Group, Inc. (which shall include the Borrowers on a consolidated basis to the
extent the Borrowers are consolidated with Encore Capital Group, Inc. pursuant
to GAAP) as at the end of such fiscal year, (B) the related audited, unqualified
consolidated statements of income, retained earnings and cash flows for such
year, and (C) an opinion thereon of BDO USA LLP or other nationally recognized
public accounting firm, which opinion shall not be qualified as to scope of
audit or going concern and shall state that said financial statements fairly
present in all material respects the financial condition and results of
operations of the Borrower and each Guarantor as at the end of and for such
fiscal year in accordance with GAAP (provided that so long as Encore Capital
Group, Inc. is a reporting company, filing of the Form 10-K by Encore Capital
Group, Inc. with respect to a fiscal year within such 90-day period on the
website of the Securities and Exchange Commission at http://www.sec.gov shall
satisfy the requirement for the annual audit report and consolidated financial
statements for such fiscal year under this clause (ii));

    (iii)      [reserved];

    (iv)      [reserved];

    (v)       within twenty (20) days after the end of each month, (A) a report
on redemption information and history of the Tax Liens, (B) a report reflecting
new purchases of Tax Liens, (C) an aging report, based on the dollar amount of
each Tax Lien, (D) an update to the report related to any Tax Lien delivered
under Section 4.2(f) if there has been a material adverse change with respect to
such Tax Lien, (E) an inventory report showing the current itemized Tax Liens
and (F) a certificate showing the calculation of, and compliance with, the
Borrowing Base, each signed and certified by a Responsible Officer of the
Borrowers, each in form and substance acceptable to the Lender;

    (vi)      within five (5) days after the end of each calendar month, a
report on new purchases for the period from the previous report delivered under
this section until the date of such report, signed and certified by a
Responsible Officer of the Borrower, in form and substance acceptable to the
Lender;

    (vii)     contemporaneously with the delivery of any report under clauses
(i) or (ii) above, a certificate of compliance showing Encore Capital Group,
Inc.’s compliance or failure to comply with each financial covenant under the
Senior Credit Agreement;

    (viii)     notice of the filing of an 8-K in connection with the amendment
of the Senior Credit Agreement; and

    (ix)      such other information regarding the financial condition,
operations or business of the Borrowers or any Guarantor as the Lender may
reasonable request including, without limitation, the LTV calculation and
Redemption Payment reports.

(j)        Delivery of Notices.    Such Borrower (or the Borrower Representative
on its behalf) shall immediately notify the Lender of the occurrence of any of
the following, together

 

39



--------------------------------------------------------------------------------

with a certificate of a Responsible Officer of such Borrower or the Borrower
Representative setting forth details of such occurrence and any action such
Borrower or the Borrower Representative has taken or proposes to take with
respect thereto:

    (i)        a breach of any representation with respect to any Tax Lien;

    (ii)       any event or circumstance that would reasonably be expected to
have a Material Adverse Effect;

    (iii)      the occurrence of any Default, Event of Default or Servicing
Default;

    (iv)      the resignation or termination of the Servicer under the Servicing
Agreement; and

    (v)       the commencement of, settlement of or material judgment in any
litigation, action, suit, arbitration, investigation or other legal or
arbitration proceedings that (A) could have a material adverse effect on the Tax
Liens and other property of such Borrower taken as a whole, (B) questions or
challenges the validity or enforceability of any Transaction Document or any Tax
Lien, or (C) individually or in the aggregate, if adversely determined, would
reasonably be expected to have a Material Adverse Effect.

(k)        Ownership of REO Properties.  Such Borrower shall not own or acquire
any REO Properties.

(l)         [Reserved].

(m)       Special Purpose Entity Covenants.  Such Borrower shall comply with
each of the Special Purpose Entity Covenants.

(n)        Requirements Relating to the Tax Liens.

    (i)        If the related Municipality issues certificates evidencing Tax
Liens on a delayed basis, such Borrower shall (i) promptly comply with all
requirements of such Municipality and each Applicable Statute to promptly secure
ownership of each Tax Lien and (ii) promptly upon receipt of notice that such
certificates are available for delivery, request from the Custodian, if
required, the original receipt or other evidence received from such Municipality
with respect to such Tax Lien and promptly deliver such receipt and any other
documents necessary to obtain such certificates from such Municipality
immediately upon the availability of such certificates and, upon receipt of such
certificates, deliver such certificates to the Custodian.

    (ii)       Such Borrower shall timely and fully (i) comply with all
provisions of all Applicable Statutes necessary or desirable to fully preserve
all of the rights of a holder of a Tax Lien to receive all amounts in redemption
of such Tax Lien, to foreclose on such Tax Lien, to acquire ownership of the
related Property and to preserve and exercise any and all rights, duties and
obligations of the holder of such Tax Lien under the Applicable Statutes and
(ii) promptly and fully perform all duties and obligations of a holder of a Tax
Lien under each Applicable Statute. In furtherance of the foregoing and not in
limitation

 

40



--------------------------------------------------------------------------------

thereof, such Borrower shall deliver all notices required by or provided for in,
each Applicable Statute to each Person entitled to receive such notices; each
such notice shall be delivered in the form and by the means required, specified
or otherwise permitted by the Applicable Statutes and within the timeframes
provided for or required by the Applicable Statutes.

    (iii)       Upon receipt of notice that a Tax Lien has been redeemed, if the
related certificate evidencing such Tax Lien is required to be surrendered to
the related Municipality in order for the redemption to be paid to the holder of
such Tax Lien, the Borrower shall, upon receipt of such certificate from the
Custodian pursuant to the Custodial Agreement, deliver such certificate to the
applicable Municipality, together with appropriate instructions to cause the
redemption payment to be deposited into the Collection Account.

    (iv)       With respect to any Tax Lien that is an Assigned Tax Lien, the
Borrower shall (i) periodically request from the Original Owner information
regarding the redemption or other status of such Assigned Tax Lien and
(ii) timely file all UCC continuation statements related to the original UCC
filings. Upon receipt of notice that an Assigned Tax Lien has been redeemed, if
the related certificate evidencing such Assigned Tax Lien is required to be
surrendered to the related Municipality in order for the redemption to be paid
to the holder of such Assigned Tax Lien, such Borrower shall request that the
Custodian deliver to such Borrower or the Servicer the related certificate for
the purpose of receiving such redemption amount and, upon receipt of such
certificate from the Custodian, deliver such certificate to the applicable
Municipality, together with appropriate instructions to cause the redemption
payment to be deposited into the Collection Account.

(o)        Borrower Responsible.    Anything herein to the contrary
notwithstanding, the Borrower shall perform (or shall cause the Servicer to
perform) all of its obligations under the Tax Liens to the same extent as if a
security interest in such Tax Liens had not been granted hereunder, and the
exercise by the Lender of its rights hereunder shall not relieve such Borrower
from such obligations. The Lender shall not have any obligation or liability
with respect to any Tax Lien, nor shall any of them be obligated to perform any
of the obligations of such Borrower thereunder.

(p)        Collections.    Such Borrower shall promptly (but in no event later
than two (2) Business Days after the receipt thereof) deposit all Collections
received by it in the Collection Account.

(q)        No Amendments.  Such Borrower will not and will not agree to any
amendment, modification, waiver, restatement, replacement or novation of or to
any Transaction Document, other than in accordance with its terms.

(r)        Use of Proceeds.  Such Borrower will use the Loans only for the
purposes of (i) acquiring Eligible Tax Liens (including Subsequent Tax Liens),
(ii) making Distributions in accordance with its Governing Documents or
(iii) the payment of transaction expenses.

 

41



--------------------------------------------------------------------------------

Article VII

Event of Defaults

Section 7.1      Events of Default.

Each of the following events shall be an “Event of Default”:

(a)        any Borrower fails to (i) make a payment of outstanding principal in
respect of a Loan when due, whether by acceleration or otherwise, (ii) cure any
Borrowing Base Deficiency when due in accordance with Section 2.7(c), (iii) make
a payment of Interest within three (3) Business Days of when due, or (iv) make a
payment of any other amount required under the Transaction Documents within five
(5) Business Days of when due (unless otherwise specified in this Section 7.1),
in each case in accordance with the Transaction Documents;

(b)        other than as set forth in clause (a) above, any Borrower fails to
observe or perform any covenant or agreement made by it hereunder or under any
Transaction Document to which such Borrower is a party, and such failure
continues unremedied for ten (10) Business Days after the earlier of receipt by
such Borrower of notice thereof of such failure from the Lender or knowledge of
such failure by such Borrower;

(c)        any breach of a representation or warranty of any Borrower exists
under any Transaction Document and continues unremedied for ten (10) Business
Days after the earlier of receipt by such Borrower of notice of such breach from
the Lender or knowledge of such breach by such Borrower; provided, that the
breach of any of the asset-level representations and warranties set forth in
Schedule A with respect to any Tax Lien shall not be considered a breach of this
clause (c) if no Borrowing Base Deficiency exists (calculated after giving
effect to such breach);

(d)        (i) any Borrower or the Borrower Representative defaults beyond any
applicable grace period in paying any amount or performing any obligation under
any of its indebtedness, (ii) the occurrence of an “Event of Default” under the
Senior Credit Agreement and such “Event of Default” is, or has been, accelerated
by the parties to the Senior Credit Agreement or (iii) the Borrower defaults
beyond any applicable grace period in paying any amount or performing any
obligation under any of its contractual obligations;

(e)        any Borrower defaults beyond any applicable grace period in paying
any amount or performing any obligations due to the Lender or any Affiliate of
the Lender any other financing, hedging agreement or other agreement (other than
this Agreement or any other Transaction Document) with an outstanding amount of
at least $500,000 and such default is continuing and results in the acceleration
thereof or demand of payment in full thereon;

(f)         an Insolvency Event occurs with respect to any Borrower the Borrower
Representative;

(g)        a Change of Control occurs, unless Lender has consented in accordance
with Section 6.1(c);

 

42



--------------------------------------------------------------------------------

(h)       a final judgment or judgments for the payment of money in excess of
$500,000 in the aggregate that is not insured against is entered against any
Borrower or the Borrower Representative and the same is not satisfied,
discharged (or provision has not been made for such discharge) or bonded, or a
stay of execution thereof has not been procured, within thirty (30) days from
the date of entry thereof;

(i)        any Governmental Authority takes any action to (i) condemn, seize or
appropriate, or assume custody or control of, all or any substantial part of the
property of the Borrower or the Borrower Representative, (ii) displace the
senior management of any Borrower or the Borrower Representative or curtail the
authority of the senior management of any Borrower or the Borrower
Representative to conduct the business of any Borrower or the Borrower
Representative as a matter of applicable law, or (iii) terminate the activities
of any Borrower or the Borrower Representative under the Transaction Documents,
and in each case such action is not discontinued or stayed within thirty
(30) days;

(j)        any material right or remedy of the Lender or any material
obligation, covenant, or agreement of any Borrower under the Transaction
Documents, or any Lien granted by any Borrower under the Transaction Documents
or with respect to Tax Liens, terminates, is declared null and void, ceases to
be valid and effective, ceases to be the legal, valid, binding and enforceable
obligation of any Borrower, or the validity, effectiveness, binding nature or
enforceability thereof is contested, challenged, denied or repudiated in writing
by any Borrower or any of its Affiliates;

(k)       the Lender ceases for any reason to have (i) a valid and perfected
first priority security interest in the Equity Interests in any Borrower, (ii) a
valid first priority security interest in any material portion or all of the
Collateral or (iii) a valid and perfected first priority security interest in
any material portion of the Collateral to the extent that the UCC applies and
such security interest can be perfected by either the filing of a financing
statement or the taking of possession of such Collateral by the Lender or its
agent, in each case, subject to Permitted Liens, and in each case, such default
continues unremedied for one (1) Business Day after the earlier of receipt by
any Borrower of notice thereof from Lender or the discovery of such default by
any Borrower; provided, that solely with respect to clauses (ii) or (iii), if
(w) such default is caused by a change in Applicable Laws, (x) the Borrowers
have notified the Lender of such default, (y) the Borrowers, in good faith, are
taking action to cure such default, and (z) there are no other Liens on the
Collateral other than Permitted Liens, then Borrowers shall have ten
(10) Business Days to cure such default;

(l)        any Borrower fails to deposit (or cause to be deposited) into the
Collection Account any Collections received by it within three (3) Business Days
of when required hereunder;

(m)      [reserved];

(n)       any Borrower admits in writing its inability to, or its intention not
to, perform any of its obligations under the Transaction Documents;

 

43



--------------------------------------------------------------------------------

(o)        the occurrence of any of the of the following events: (i) a Servicer
Event of Default which is continuing, (ii) the resignation of the Servicer,
(iii) the Servicer shall assign any of its rights or delegate its duties or
obligation under the Servicing Agreement other than in accordance with its
terms, (iv) the Servicing Agreement shall, in whole or in part, terminate, cease
to be effective or cease to be the legally valid, binding and enforceable
obligation of the Servicer, or (v) the Servicer or any Affiliate shall, directly
or indirectly, contest in the aggregate, the effectiveness, validity, binding
nature or enforceability of the Servicing Agreement;

(p)        the occurrence of a Guaranty Default which continues unremedied for
ten (10) Business Days;

(q)        any termination event or event of default (however defined) shall
have occurred and be continuing with respect to any Borrower under the Custodial
Agreement or the Account Control Agreement and such termination event or event
of default is not remedied within five (5) Business Days of the occurrence
thereof, if such termination event or event of default is susceptible to being
cured;

(r)        any assignment or attempted assignment by the Borrower of any of the
Transaction Documents or any rights thereunder without first obtaining the
written consent of the Lender if required thereunder; or

(s)        the grant by any Borrower of any security interest, lien or other
encumbrance on any Tax Lien to any person other than the Lender.

Section 7.2      Actions Upon the Occurrence of an Event of Default.

(a)        Upon the occurrence of an Event of Default, the obligation, if any,
of the Lender to make Loans shall terminate and the Lender may by notice to the
Borrowers, declare the Termination Date to have occurred (provided, that upon
the occurrence of any Event of Default described in Section 7.1(f) or (n)), no
such declaration shall be necessary and the acceleration hereinafter described
shall occur automatically), whereupon the Obligations shall be accelerated and
the same, and all Interest accrued thereon, shall forthwith become due and
payable without presentment, demand, protest or notice of any kind, all of which
are hereby expressly waived, and the Lender may exercise any and all rights and
remedies otherwise available to it, including rights available hereunder and all
of the rights and remedies of a secured party upon default under the UCC (such
rights and remedies to be cumulative and nonexclusive), and, in addition, may
take the following remedial actions:

    (i)        without notice to the Borrowers except as required by law and at
any time or from time to time, charge, set-off and otherwise apply all or any
part of the Note Balance, any Interest accrued thereon and or any other amount
due and owing to any Lender against amounts payable to the Borrowers from the
Interest Reserve Account, Expense Reserve Account, the Escrow Account, the
Collection Account or any part of such accounts;

    (ii)       take any action permitted under the Transaction Documents; or

 

44



--------------------------------------------------------------------------------

    (iii)   consistent with the rights and remedies of a secured party under the
UCC (and except as otherwise required by the UCC), without notice except as
specified below, solicit and accept bids for and sell the Collateral or any part
of the Collateral in one (1) or more parcels at public or private sale, at any
exchange, broker’s board or at the Lender’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Lender may deem
commercially reasonable, and the Lender shall apply the proceeds from the sale
of the Collateral to any amounts payable by the Borrowers with respect to the
Obligations in accordance with the priorities required by Section 2.7. Each of
the Borrowers agree that, to the extent notice of sale shall be required by law,
at least ten (10) Business Days’ notice to such Borrower of the time and place
of any public sale or the time after which any private sale is to be made shall
constitute reasonable notification. The Lender shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given. The
Lender may adjourn any public or private sale from time to time by announcement
at the time and place fixed for such sale, and such sale may, without further
notice, be made at the time and place to which it was so adjourned. Every such
sale shall operate to divest all right, title, interest, claim and demand
whatsoever of the Borrowers in and to the Collateral so sold, and shall be a
perpetual bar, both at law and in equity, against the Borrowers or any Person
claiming the Collateral sold through the Borrowers and their respective
successors or assigns.

(b)        Upon the completion of any sale under Section 7.2(a)(iii), the
Borrowers will deliver or cause to be delivered all of the Collateral sold to
the purchaser or purchasers at such sale on the date of sale, or within a
reasonable time thereafter if it shall be impractical to make immediate
delivery, but in any event full title and right of possession to such property
shall pass to such purchaser or purchasers forthwith upon the completion of such
sale. Nevertheless, if so requested by the Lender or by any purchaser, the
Borrowers shall confirm any such sale or transfer by executing and delivering to
such purchaser all proper instruments of conveyance and transfer and release as
may be designated in any such request.

(c)        At any sale under Section 7.2(a)(iii), the Purchaser, the Lender may
bid for and purchase the property offered for sale and, upon compliance with the
terms of sale, may hold, retain and dispose of such property without further
accountability therefor. When purchasing property at a sale under
Section 7.2(a)(iii), the Lender may set off the purchase price of such property
against amounts owing to the Lender in payment of such purchase price up to the
full amount owing to the Lender.

(d)        The Lender may exercise at the Borrowers’ sole expense any and all
rights and remedies of the Borrowers under or in connection with the Collateral.

(e)        Following the occurrence of any Event of Default, the Lender may
exercise any rights and all under the Lender POA.

Section 7.3      Exercise of Remedies.

No failure or delay on the part of the Lender to exercise any right, power or
privilege under this Agreement and no course of dealing between the Borrowers,
on the one hand, and the Lender, on the other hand, shall operate as a waiver of
such right, power or privilege, nor shall

 

45



--------------------------------------------------------------------------------

any single or partial exercise of any right, power or privilege under this
Agreement preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. The rights and
remedies expressly provided in this Agreement are cumulative and not exclusive
of any rights or remedies which the Lender would otherwise have pursuant to law
or equity. No notice to or demand on any party in any case shall entitle such
party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of the other party to any
other or further action in any circumstances without notice or demand.

Section 7.4      Waiver of Certain Laws.

Each of the Borrowers agrees, to the fullest extent that it may lawfully so
agree, that neither it nor anyone claiming through or under it will set up,
claim or seek to take advantage of any appraisal, valuation, stay, extension or
redemption law now or hereafter in force in any locality where any Collateral
may be situated in order to prevent, hinder or delay the enforcement or
foreclosure of this Agreement, or the absolute sale of any of the Collateral or
any part thereof, or the final and absolute putting into possession thereof,
immediately after such sale, of the purchasers thereof, and such Borrower, for
itself and all who may at any time claim through or under it, hereby waives, to
the full extent that it may be lawful so to do, the benefit of all such laws,
and any and all right to have any of the properties or assets constituting the
Collateral marshaled upon any such sale, and agrees that the Lender or any court
having jurisdiction to foreclose the security interests granted in this
Agreement may sell the Collateral as an entirety or such parcels as the Lender
or such court may determine.

Section 7.5      Power of Attorney.

Each of the Borrowers hereby irrevocably appoints the Lender its true and lawful
attorney (with full power of substitution) in its name, place and stead and at
its expense, in connection with the enforcement of the rights and remedies
provided for in this Article, including: (i) to give any necessary receipts or
acquittance for amounts collected or received hereunder, (ii) to make all
necessary transfers of the Collateral in connection with any sale or other
disposition made pursuant hereto, (iii) to execute and deliver for value all
necessary or appropriate bills of sale, assignments and other instruments in
connection with any such sale or other disposition, such Borrower thereby
ratifying and confirming all that such attorney (or any substitute) shall
lawfully do hereunder and pursuant hereto and (iv) to sign any agreements,
orders or other documents in connection with or pursuant to any Transaction
Document, which power of attorney shall be evidenced by the delivery to the
Lender on the Closing Date of a written power of attorney, duly executed by such
Borrower and appropriately notarized (a “Lender POA”); provided, that the Lender
shall not exercise any right under any Lender POA prior to the occurrence of an
Event of Default. Nevertheless, if so requested by the Lender or a purchaser of
any of the Collateral, such Borrower shall ratify and confirm any such sale or
other disposition by executing and delivering to the Lender or such purchaser
all proper bills of sale, assignments, releases and other instruments as may be
designated in any such request.

 

46



--------------------------------------------------------------------------------

Article VIII

Indemnification and Increased Costs

Section 8.1      Indemnities by the Borrowers.

(a)        Without limiting any other rights which the Lender or its assignee or
any of their respective Affiliates may have hereunder or under applicable law,
each of the Borrowers shall release, defend, indemnify and hold harmless the
Lender, Affiliates of the Lender and its and their respective officers,
directors, shareholders, partners, members, owners, employees, agents,
attorneys, Affiliates and advisors (each an “Indemnified Person” and
collectively the “Indemnified Persons”), on a net after-tax basis, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, taxes (other than taxes with respect to which such
Borrower is expressly not required to pay Additional Amounts under
Section 8.4(a)), fees, costs, expenses (including reasonable legal fees and
expenses), penalties or fines of any kind that may be imposed on, incurred by or
asserted against such Indemnified Person (collectively, the “Indemnified
Amounts”) in any way relating to, arising out of or resulting from or in
connection with (i) the Transaction Documents, the Tax Liens, the other
Collateral, the Loans, any Property or related property, or any action taken or
omitted to be taken by any Borrower, the Servicer, any Indemnified Person or any
of their respective employees, managers, officers, directors or agents in
connection with or under any of the foregoing, or any transaction contemplated
hereby or thereby, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of any Transaction Document, any Loan or
any Collateral, (ii) any claims, actions or damages by a Property Owner or
lessee with respect to a Tax Lien or the related Property, (iii) any violation
or alleged violation of, non-compliance with or liability under any Requirements
of Law, (iv) ownership of, Liens on, security interests in or the exercise of
rights or remedies under any of the items referred to in the preceding clause
(i), (v) any accident, injury to or death of any person or loss of or damage to
property occurring in, on or about any Property or on the adjoining sidewalks,
curbs, parking areas, streets or ways, (vi) any use, nonuse or condition in, on
or about, or possession, alteration, repair, operation, maintenance or
management of, any Property or on the adjoining sidewalks, curbs, parking areas,
streets or ways, (vii) any failure by any Borrower or the Servicer or any of
their respective employees, managers, officers, directors or agents to perform
or comply with any Transaction Document, Tax Lien, Requirements of Law or
Applicable Statute, (viii) performance of any labor or services or the
furnishing of any materials or other property in respect of any Property,
(ix) any claim by brokers, finders or similar Persons claiming to be entitled to
a commission in connection with any lease or other transaction involving any
Transaction Document or Property, (x) any taxes attributable to the execution,
delivery, filing or recording of any Transaction Document or any memorandum of
any of the foregoing, (xi) any Lien or claim arising on or against any item of
Collateral or any Property or any liability asserted against the Lender or any
Indemnified Person with respect thereto, (xii) (1) a past, present or future
violation or alleged violation of any Environmental Laws in connection with any
property or Property by any Person or other source, whether related or unrelated
to the Borrowers, the Servicer or any Property Owner, (2) any presence of any
Materials of Environmental Concern in, on, within, above, under, near, affecting
or emanating from any Property, (3) the failure to timely perform any Remedial
Work, (4) any past, present or future activity by any Person or other source,
whether related or unrelated to the Borrowers, the Servicer or any Property
Owner in connection with any

 

47



--------------------------------------------------------------------------------

actual, proposed or threatened use, treatment, storage, holding, existence,
disposition or other release, generation, production, manufacturing, processing,
refining, control, management, abatement, removal, handling, transfer or
transportation to or from any Property of any Materials of Environmental Concern
at any time located in, under, on, above or affecting any Property, (5) any
past, present or future actual Release (whether intentional or unintentional,
direct or indirect, foreseeable or unforeseeable) to, from, on, within, in,
under, near or affecting any Property by any Person or other source, whether
related or unrelated to the Borrowers, the Servicer or any Property Owner,
(6) the imposition, recording or filing or the threatened imposition, recording
or filing of any Lien on any Property with regard to, or as a result of, any
Materials of Environmental Concern or pursuant to any Environmental Law, or
(7) any misrepresentation or failure to perform any obligations pursuant to any
Transaction Document or Tax Lien File to environmental matters in any way,
(xiii) any Borrower’s or the Servicer’s conduct, activities, actions and/or
inactions in connection with, relating to or arising out of any of the foregoing
clauses of this Section 8.1, that, in each case, results from anything
whatsoever other than any Indemnified Person’s gross negligence or intentional
misconduct, as determined by a court of competent jurisdiction pursuant to a
final, non-appealable judgment. In any suit, proceeding or action brought by any
Person in connection with any Tax Lien or other item of Collateral, each of the
Borrowers shall defend, indemnify and hold each Indemnified Person harmless from
and against all expense, loss or damage suffered by reason of any defense,
setoff, counterclaim, recoupment or reduction of liability whatsoever in respect
thereof or in connection therewith. In the case of an investigation, litigation
or other proceeding to which the indemnity in this Section 8.1 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Borrower, an Indemnified Person or any other Person
or any Indemnified Person is otherwise a party thereto and whether or not any
Transaction is entered into.

(b)        If for any reason the indemnification provided in this Section 8.1 is
unavailable to the Indemnified Person or is insufficient to hold an Indemnified
Person harmless, even though such Indemnified Person is entitled to
indemnification under the express terms thereof, then the Borrowers shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative benefits received by such Indemnified Person on the one
hand and the Borrowers on the other hand, the relative fault of such Indemnified
Person, and any other relevant equitable considerations.

(c)        An Indemnified Person may at any time send the Borrowers a notice
showing in reasonable detail the basis for and calculation of Indemnified
Amounts, and the Borrowers shall pay such Indemnified Amounts to such
Indemnified Person within fifteen (15) Business Days after the Borrowers
receives such notice. The obligations of the Borrowers under this Section 8.1
shall apply to Eligible Assignees and survive the termination of this Agreement.

Section 8.2      Breakfunding.

Each of the Borrowers shall indemnify the Lender and hold the Lender harmless
from any loss, cost or expense (including reasonable legal fees and expenses)
incurred or paid by the Lender as a result of (a) the termination by the
Borrowers of any Loan requested by the Borrowers after the Borrowers has
delivered to the Lender a Funding Request therefor, or (b) any

 

48



--------------------------------------------------------------------------------

conversion of the Interest Rate to the Alternative Rate because the LIBO Rate is
not available for any reason on a day that is not the last day of the then
current Interest Period.

Section 8.3      Increased Costs; Capital Adequacy; Illegality.

(a)        If either (i) the introduction of or any change (including any change
by way of imposition or increase of reserve requirements) in or in the
interpretation of any Requirements of Law or (ii) the compliance by the Lender
with any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law), shall (a) subject the Lender
to any Tax (except for any Taxes as to which an Additional Amount is payable or
expressly not payable pursuant to Section 8.4(a)) with respect to any Loan
hereunder, or any right or obligation to make Loans hereunder, or on any payment
made hereunder, (b) impose, modify or deem applicable any reserve requirement
(including any reserve requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding any reserve requirement, if any, included
in the determination of Interest), special deposit or similar requirement
against assets of, deposits with or for the amount of, or credit extended by,
the Lender or (c) impose any other condition affecting any Loan or the Lender’s
rights hereunder or under any other Transaction Document, the result of which is
to increase the cost to the Lender or to reduce the amount of any sum received
or receivable by the Lender under this Agreement, under any other Transaction
Document, then on the Payment Date in the calendar month following the calendar
month during which the Lender demands payment (which demand shall be accompanied
by a statement setting forth the basis for such demand and a reasonably
estimated calculation of such demand), the Borrowers shall pay directly to the
Lender such additional amount or amounts as will compensate the Lender for such
additional or increased cost incurred or such reduction suffered.

(b)        If either (i) the introduction of or any change in or in the
interpretation of any law, guideline, rule, regulation, directive or request or
(ii) compliance by the Lender with any law, guideline, rule, regulation,
directive or request from any central bank or other governmental authority or
agency (whether or not having the force of law), including compliance by the
Lender with any request or directive regarding capital adequacy (including the
transition to and implementation of the Basel III capital adequacy guidelines),
but, in each case, excluding Taxes, has or would have the effect of reducing the
rate of return on the capital of the Lender as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which the
Lender could have achieved but for such introduction, change or compliance
(taking into consideration the policies of the Lender with respect to capital
adequacy) by an amount deemed by the Lender to be material, then from time to
time, on the Payment Date in the calendar month following the calendar month
during which the Lender demands payment (which demand shall be accompanied by a
statement setting forth the basis for such demand and a reasonably estimated
calculation of such demand), the Borrowers shall pay directly to the Lender such
additional amount or amounts as will compensate the Lender for such reduction.
For the avoidance of doubt, if the issuance of any amendment or supplement to
Statement of Financial Accounting Standards Nos. 166 or 167 by the Financial
Accounting Standards Board or any other change in accounting standards or the
issuance of any other pronouncement, release or interpretation, causes or
requires the consolidation of all or a portion of the assets and liabilities of
the Borrowers with the assets and liabilities of the Lender or shall otherwise
impose any loss,

 

49



--------------------------------------------------------------------------------

cost, expense, reduction of return on capital or other loss, such event shall
constitute a circumstance on which the Lender may base a claim for reimbursement
under this Section 8.3.

(c)        In determining any amount provided for in this Section 8.3, the
Lender may use any reasonable averaging and attribution methods. The Lender
making a claim under this Section 8.3 shall submit to the Borrowers a
certificate describing such additional or increased cost or reduction in
reasonable detail, which certificate shall be conclusive absent manifest error.

(d)        If the Lender shall notify the Borrowers that a Eurodollar Disruption
Event has occurred, all Loans in respect of which Interest accrues at a rate
based upon the LIBO Rate shall immediately be converted into Loans in respect of
which Interest accrues at the Alternative Rate.

Section 8.4      Taxes.

(a)        All payments made by the Borrowers in respect of any Loan and all
other payments made by the Borrowers under this Agreement will be made free and
clear of and without deduction or withholding for or on account of any Taxes,
unless such withholding or deduction is required by law. In such event, the
Borrowers shall pay to the appropriate taxing authority any such Taxes required
to be deducted or withheld and the amount payable to the Lender will be
increased (such increase, the “Additional Amount”) such that every net payment
made under this Agreement after deduction or withholding for or on account of
any Taxes (including any Taxes on such increase) is not less than the amount
that would have been paid had no such deduction or withholding been deducted or
withheld. The foregoing obligation to pay Additional Amounts, however, will not
apply with respect to (i) Taxes related to the net income, franchise taxes or
branch profits taxes imposed on the Lender with respect to payments required to
be made by the Borrowers under this Agreement, by a taxing jurisdiction in which
the Lender is organized, has a lending office, or is paying taxes as of the
Closing Date (ii) any Taxes attributable to the Lender’s failure to comply with
Section 8.4(d) (to the extent and as expressly provided in Section 8.4(d)) or
(iii) any U.S. federal withholding Taxes imposed under FATCA. If the Lender pays
any Taxes in respect of which any Borrower is obligated to pay Additional
Amounts under this Section 8.4, on the Payment Date in the calendar month
following the calendar month during which the Lender demands payment, the
Borrowers shall reimburse the Lender in full.

(b)        The Borrowers will indemnify the Lender for the full amount of Taxes
in respect of which the Borrowers are required to pay Additional Amounts
(including any Taxes imposed by any jurisdiction on such Additional Amounts)
paid by the Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto; provided that the Lender
shall have provided the Borrowers with evidence, reasonably satisfactory to the
Borrowers of payment of such Taxes. This indemnification shall be made on the
Payment Date in the calendar month following the calendar month during which the
Lender makes written demand therefor.

(c)        Within thirty (30) days after the date of any payment by the
Borrowers of any Taxes pursuant to this Section 8.4, the Borrowers will furnish
to the Lender appropriate evidence of payment thereof.

 

50



--------------------------------------------------------------------------------

(d)        Any Lender (or participant as contemplated by Section 9.1) that is
either (i) not incorporated under the laws of the United States, any State
thereof, or the District of Columbia or (ii) not otherwise treated as a “United
States person” under the Code (a “Foreign Lender”) shall provide the Borrowers
with original properly completed and duly executed United States Internal
Revenue Service (“IRS”) Forms W-8BEN or W-8ECI or any successor form prescribed
by the IRS, certifying that such Person is either (1) entitled to benefits under
an income tax treaty to which the United States is a party which eliminates or
(2) otherwise fully exempt from United States withholding tax under sections
1441 through 1442 of the Code on payments to it or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States in either case, on or prior to the
date upon which each such Foreign Lender becomes a Lender or participant
hereunder. Each Foreign Lender will resubmit the appropriate form eliminating
withholding tax on payments to it on the earliest of (A) the third anniversary
of the prior submission, or (B) on or before the expiration of thirty (30) days
after there is a “change in circumstances” with respect to such Person as
defined in Treas. Reg. Section 1.1441-1(e)(4)(ii)(D). If a payment made to a
Foreign Lender under this Agreement would be subject to United States federal
withholding tax imposed by FATCA if such Foreign Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in section 1471(b) or 1472(b) of the Code, as applicable), such Foreign Lender
shall deliver to the Borrowers at the time or times prescribed by law and at
such time or times reasonably requested by the Borrowers such documentation
prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrowers to comply with
its obligations under FATCA and or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 8.4(d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement. For
any period with respect to which the Foreign Lender has failed to provide the
Borrowers with the appropriate form or other relevant document (x) as expressly
required under this Section 8.4(d) (unless such failure is due to a change in
treaty, law, or regulation occurring subsequent to the date on which a form
originally was required to be provided under the first sentence of this
Section 8.4(d) or except to the extent that, pursuant to this Section 8, amounts
payable with respect to such taxes were payable to such Foreign Lender’s
assignor immediately before such Foreign Lender became a party hereto or such
Foreign Lender becomes a Lender or participant after and during the continuation
of an Event of Default) or (y) otherwise as required to establish exemption from
United States withholding under FACTA, such Person shall not be entitled to
“gross-up” of Taxes under Section 8.4(a) or indemnification under Section 8.4(b)
with respect to Taxes imposed by the United States which are imposed because of
such failure; provided, however, that should Foreign Lender, which is otherwise
exempt from a withholding tax, become subject to Taxes because of its failure to
deliver a form required hereunder, the Borrowers shall, at no cost or expense to
the Borrowers, take such steps as such Foreign Lender shall reasonably request
to assist such Foreign Lender to recover such Taxes. Each Lender or participant
that is a “United States person” within the meaning of the Code shall deliver to
the Borrowers a duly executed original of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable laws or
reasonably requested by the Borrowers as will enable the Borrowers to determine
whether or not such Lender or participant is subject to backup withholding or
information reporting requirements. Unless the Borrowers have received such
forms or other documents or information as required by this Section 8.4(d) to

 

51



--------------------------------------------------------------------------------

establish such Lender’s or participant’s exception from backup withholding tax,
the Borrower shall not be required to pay additional sums or indemnify such
Lender or participant for any amount withheld. Within thirty (30) days of the
written request of the Borrowers therefor, the Lender shall execute and deliver
to the Borrowers such other certificates, forms or other documents which can be
furnished consistent with the facts and which are reasonably necessary to assist
the Borrowers in applying for refunds of Taxes remitted hereunder; provided,
however, that (i) the Lender shall not be required to deliver such certificates,
forms or other documents if in its sole discretion it determines that the
deliverance of such certificate, form or other document would have a material
adverse effect on the Lender and (ii) the Borrowers shall reimburse the Lender
for any reasonable expenses incurred in the delivery of such certificate, form
or other document.

Article IX

Assignments; Participations

Section 9.1      Assignments and Participations.

(a)        The Lender may assign, with, prior to the occurrence of an Event of
Default, the consent of the Borrowers (such consent not to be unreasonably
withheld, conditioned or delayed), to one or more banks or other entities all or
a portion of its rights and obligations under this Agreement and each assignee
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it, have the rights and obligations of the Lender
hereunder and the Lender assignor thereunder shall, to the extent that rights
and obligations hereunder have been assigned by it, relinquish its rights and be
released from its obligations under this Agreement; provided, for the avoidance
of doubt, that no consent of the Borrowers shall be required after the
occurrence of an Event of Default.

(b)        The Lender may sell participations, with, prior to the occurrence of
an Event of Default, the consent of the Borrowers (such consent not to be
unreasonably withheld, conditioned or delayed), to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement; provided, however, that (i) the Lender’s obligations under this
Agreement shall remain unchanged, (ii) the Lender shall remain solely
responsible to the Borrower for the performance of the Lender’s obligations
hereunder and (iii) the Borrowers shall continue to deal solely and directly
with the Lender in connection with the Lender’s rights and obligations under
this Agreement; provided, for the avoidance of doubt, that no consent of the
Borrowers shall be required after the occurrence of an Event of Default.
Notwithstanding anything herein to the contrary, each participant shall have the
rights of the Lender (including any right to receive payment) under Sections 8.3
and 8.4.

(c)        With the consent of the Borrowers (such consent not to be
unreasonably withheld, conditioned or delayed and such consent shall not be
required with respect to any Affiliate of Lender), the Lender may disclose to
any assignee or participant or proposed assignee or proposed participant, in
each case, on a confidential basis, any confidential information relating to the
Borrowers furnished to the Lender by or on behalf of the Borrowers.

 

52



--------------------------------------------------------------------------------

(d)        Nothing herein shall prohibit the Lender from pledging or assigning
as collateral any of its rights under this Agreement to any Federal Reserve Bank
in accordance with applicable law.

(e)        Each Note shall be transferable only upon a register (the “Register”)
maintained by the Lender as Registrar (the “Registrar”), acting solely for this
purpose as an agent of the Borrowers. The Registrar shall maintain the Register
at one of its offices for the recordation of the names and addresses of the
owners of the Note from time to time only as and to the extent required by the
Treasury Regulations under Section 103 of the Code to be in registered form. The
Registrar shall record each transfer of the Note to a transferee on the
Registrar upon written notification by the registered owner of such transfer
(with the Registrar being allowed to rely conclusively on any such
notification). The entries in the Register shall be conclusive, and the
Borrowers and the Lender may deem and treat the Person whose name is recorded in
the Register pursuant to the terms hereof as the owner of the Note for the
purpose of receiving payment of, or on account of, the principal and interest
due on the Note and for all other purposes, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and the
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

Article X

Miscellaneous

Section 10.1    Amendments and Waivers.

No amendment, waiver, or other modification of any provision of this Agreement
or any schedule or exhibit hereto shall be effective without the written
agreement of the Borrowers and the Lender.

Section 10.2    Notices, Etc.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including telex communication and
communication by facsimile copy) and mailed, telexed, transmitted or delivered,
as to each party hereto, at its address set forth under its name on the
signature pages hereof or in a Joinder Agreement or specified in such party’s
assignment and acceptance agreement related to this Agreement or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, upon
receipt, or in the case of (i) notice by mail, five days after being deposited
in the United States mail, first class postage prepaid, (ii) notice by telex,
when telexed against receipt of answer back, (iii) notice by facsimile copy,
when verbal communication of receipt is obtained or (iv) notice by overnight
courier, one Business Day after being deposited with such overnight courier
service, except that notices and communications pursuant to Article II shall not
be effective until received with respect to any notice sent by mail or telex.
The Lender may regard any notice or other communication pursuant to any
Transaction Document from any Borrower or the Borrower Representative as a
notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereunder to any Borrower or the Borrower Representative on

 

53



--------------------------------------------------------------------------------

behalf of such Borrower or Borrowers. Each Borrower agrees that each notice,
election, representation and warranty, covenant, agreement and undertaking made
on its behalf by any Borrower or the Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

Section 10.3    No Waiver, Rights and Remedies.

No failure on the part of the Lender or any assignee of any Lender to exercise,
and no delay in exercising, any right or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right or remedy
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The rights and remedies herein provided are cumulative and not
exclusive of any rights and remedies provided by law.

Section 10.4    Binding Effect.

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

Section 10.5    Term of this Agreement.

This Agreement shall remain in full force and effect until the Facility
Termination Date; provided, however, that the rights and remedies with respect
to any breach of any representation and warranty made or deemed made by the
Borrowers pursuant to Article V and the indemnification and payment provisions
of Article VIII, the provisions of Sections 10.7, 10.10 and 10.11 and any other
provision of this Agreement expressly stated to survive, shall be continuing and
shall survive any termination of this Agreement.

Section 10.6 GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE.

THIS AGREEMENT AND ANY CLAIM WITH RESPECT HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN §§5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW)).

EACH OF THE PARTIES HERETO HEREBY AGREES TO THE JURISDICTION OF THE COURTS OF
THE STATE OF NEW YORK, LOCATED IN THE BOROUGH OF MANHATTAN AND THE FEDERAL
COURTS LOCATED WITHIN THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN.

EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

54



--------------------------------------------------------------------------------

Section 10.7    IMPORTANT WAIVERS.

(a)        TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH OF THE BORROWERS
HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO ASSERT A
COUNTERCLAIM, OTHER THAN A COMPULSORY COUNTERCLAIM, IN ANY ACTION OR PROCEEDING
BROUGHT AGAINST IT BY THE LENDER OR ANY INDEMNIFIED PERSON.

(b)        TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE BETWEEN THEM, WHETHER SOUNDING IN CONTRACT,
TORT OR OTHERWISE, ARISING OUT OF, CONNECTED WITH OR RELATED TO THE TRANSACTION
DOCUMENTS, THE COLLATERAL, THE TRANSACTIONS, ANY DEALINGS OR COURSE OF CONDUCT
BETWEEN THEM, OR ANY STATEMENTS (WRITTEN OR ORAL) OR OTHER ACTIONS OF EITHER
PARTY. NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER
ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. INSTEAD, ANY SUCH
DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.

(c)        TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, EACH PARTY HEREBY
WAIVES ANY RIGHT TO CLAIM OR RECOVER IN ANY LITIGATION WHATSOEVER INVOLVING ANY
PARTY OR INDEMNIFIED PERSON, ANY SPECIAL, EXEMPLARY, PUNITIVE, INDIRECT,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND OR NATURE WHATSOEVER OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES, WHETHER SUCH WAIVED
DAMAGES ARE BASED ON STATUTE, CONTRACT, TORT, COMMON LAW OR ANY OTHER LEGAL
THEORY, WHETHER THE LIKELIHOOD OF SUCH DAMAGES WAS KNOWN AND REGARDLESS OF THE
FORM OF THE CLAIM OF ACTION, INCLUDING ANY CLAIM OR ACTION ALLEGING GROSS
NEGLIGENCE, RECKLESS DISREGARD, WILLFUL OR WANTON MISCONDUCT, FAILURE TO
EXERCISE REASONABLE CARE OR FAILURE TO ACT IN GOOD FAITH. NO INDEMNIFIED PERSON
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH ANY
TRANSACTION DOCUMENT OR THE LOANS.

(d)        EACH OF THE BORROWERS CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE LENDER OR AN INDEMNIFIED PERSON HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT THE LENDER OR AN INDEMNIFIED PERSON WOULD NOT SEEK TO ENFORCE
ANY OF THE WAIVERS IN THIS SECTION IN THE EVENT OF LITIGATION OR OTHER
CIRCUMSTANCES. THE SCOPE OF SUCH WAIVERS IS INTENDED TO BE ALL-ENCOMPASSING OF
ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE
SUBJECT MATTER OF THE TRANSACTION DOCUMENTS, REGARDLESS OF THEIR LEGAL THEORY.

 

55



--------------------------------------------------------------------------------

(e)        EACH PARTY ACKNOWLEDGES THAT THE WAIVERS IN THIS SECTION ARE A
MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT SUCH PARTY HAS
ALREADY RELIED ON SUCH WAIVERS IN ENTERING INTO THE TRANSACTION DOCUMENTS, AND
THAT SUCH PARTY WILL CONTINUE TO RELY ON SUCH WAIVERS IN THEIR RELATED FUTURE
DEALINGS. EACH PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED SUCH
WAIVERS WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.

(f)        TO THE EXTENT PERMITTED BY REQUIREMENTS OF LAW, THE WAIVERS IN THIS
SECTION ARE IRREVOCABLE, MEANING THAT THEY MAY NOT BE MODIFIED EITHER ORALLY OR
IN WRITING, AND SHALL APPLY TO ANY AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO ANY OF THE TRANSACTION DOCUMENTS. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(g)        THE PROVISIONS OF THIS SECTION SHALL SURVIVE TERMINATION OF THIS
AGREEMENT AND THE PAYMENT IN FULL OF THE OBLIGATIONS.

Section 10.8    Costs and Expenses.

(a)        The Borrowers shall promptly pay to or as directed by the Lender all
out of pocket costs and expenses (including legal and Account Bank fees and
expenses) incurred by the Lender in connection with (i) the preparation,
negotiation, execution, consummation, delivery and administration of, and any
amendment, supplement or modification to, or extension, renewal or waiver of,
the Transaction Documents; provided, that Borrowers’ obligations under this
clause (i) with respect to the Lender’s legal fees incurred in connection with
the initial drafting, negotiation and establishment of the Transaction Documents
on or prior to the Closing Date shall be capped at $150,000; (ii) conducting due
diligence, inspection, review or other activities reasonably necessary to
preserve any Tax Lien File; provided, that Borrowers’ obligations under this
clause (ii) shall be capped at $30,000 per calendar year prior to an Event of
Default; (iii) the enforcement of the Transaction Documents or the enforcement
of the payment or performance by the Borrowers of any Obligations; and (iv) any
actual or attempted sale, exchange, enforcement, collection, compromise or
settlement of or by the Lender relating to any Tax Lien.

(b)        The Borrowers shall pay on demand any and all stamp, sales, excise
and other similar taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
and the other Transaction Documents.

Section 10.9    No Insolvency Proceedings.

Notwithstanding any prior termination of this Agreement, no party hereto shall,
prior to the date which is one year and one day after the final payment of the
Notes, petition or otherwise invoke the process of any Governmental Authority
for the purpose of commencing or sustaining an Insolvency Proceeding against any
Borrower under any United States federal or State Insolvency Laws or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or

 

56



--------------------------------------------------------------------------------

other similar official of any Borrower or any substantial part of its property
or ordering the winding up or liquidation of the affairs of any Borrower.

Section 10.10    Confidentiality.

Each of the parties hereto hereby acknowledges and agrees that all written or
computer-readable information provided by one party to any other regarding the
terms set forth in any of the Transaction Documents or the transactions
contemplated thereby (the “Confidential Terms”) shall be kept confidential and
shall not be divulged to any party without the prior written consent of such
other party except to the extent that (a) it is necessary to do so in working
with legal counsel, auditors, taxing authorities or other governmental agencies
or regulatory bodies or in order to comply with any applicable federal or state
laws, (b) any of the Confidential Terms are in the public domain other than due
to a breach of this covenant, (c) in connection with an assignment or
participation, or (d) in the event of an Event of Default the Lenders or the
Agent determines such information to be necessary or desirable to disclose in
connection with the marketing and sales of the Collateral or otherwise to
enforce or exercise the Lenders’ rights hereunder. Notwithstanding the foregoing
or anything to the contrary contained herein or in any other Transaction
Document, the parties hereto may disclose to any and all Persons, without
limitation of any kind, the federal, state and local tax treatment of the Loans,
any fact relevant to understanding the federal, state and local tax treatment of
the Loans, and all materials of any kind (including opinions or other tax
analyses) relating to such federal, state and local tax treatment and that may
be relevant to understanding such tax treatment; provided that the Borrowers may
not disclose the name of or identifying information with respect to the Lender
or any pricing terms or other nonpublic business or financial information
(including any sublimits and financial covenants) that is unrelated to the
federal, state and local tax treatment of the Loans and is not relevant to
understanding the federal, state and local tax treatment of the Loans, without
the prior written consent of the Lender. The provisions set forth in this
Section 10.10 shall survive the termination of this Agreement.

Section 10.11 Recourse Against Certain Parties.

(a)        No recourse under or with respect to any obligation, covenant or
agreement (including the payment of any fees or any other obligations) of the
Lender as contained in this Agreement or any other agreement, instrument or
document entered into by it pursuant hereto or in connection herewith shall be
had against any manager or administrator of such Person or any incorporator,
affiliate, stockholder, officer, employee or director of such Person or of any
such manager or administrator, as such, by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that the agreements of the Lender
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate obligations of such Person, and that no personal
liability whatsoever shall attach to or be incurred by any administrator of any
such Person or any incorporator, stockholder, affiliate, officer, employee or
director of such Person or of any such administrator, as such, or any other of
them, under or by reason of any of the obligations, covenants or agreements of
such Person contained in this Agreement or in any other such instruments,
documents or agreements, or that are implied therefrom, and that any and all
personal liability of every such administrator of such Person and each
incorporator, stockholder,

 

57



--------------------------------------------------------------------------------

affiliate, officer, employee or director of such Person or of any such
administrator, or any of them, for breaches by such Person of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement.

(b)        The provisions of this Section 10.11 shall survive the termination of
this Agreement.

Section 10.12 Patriot Act Compliance.

The Lender hereby notifies the Borrowers that pursuant to the requirements of
the Patriot Act, it may be required to obtain, verify and record information
that identifies the Borrowers, which information includes the name and address
of the Borrowers, organizational documentation, director and shareholder
information, and other information that will allow the Lender to identify the
Borrowers in accordance with the Patriot Act. This notice is given in accordance
with the requirements of the Patriot Act and is effective for the Lender.

Section 10.13 Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby. This Agreement contains the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof,
superseding all prior oral or written understandings other than any fee letter
contemplated hereby.

Section 10.14 Periodic Due Diligence Review.

At the Borrowers’ expense subject to Section 10.8, the Lender may perform
continuing due diligence reviews with respect to the Tax Liens or any Borrower
including ordering new third party reports, for purposes of, among other things,
verifying compliance with the representations, warranties, covenants,
agreements, duties, obligations and specifications made under the Transaction
Documents or otherwise. Upon reasonable prior notice to the Borrowers, unless a
Default or an Event of Default exists, in which case no notice is required, the
Lender or its representatives may during normal business hours inspect any
properties and examine, inspect and make copies of the books and records of the
Borrowers and any Servicing Files or Tax Lien Files in the possession of the
Borrowers. The Borrowers shall make available to the Lender one or more
knowledgeable financial or accounting officers and representatives of the
independent certified public accountants of the Borrowers for the purpose of
answering questions of the Lender concerning any of the foregoing. The Lender
may lend against Tax Liens from the Borrowers based solely on the information
provided by the Borrowers to the Lender and the

 

58



--------------------------------------------------------------------------------

representations, warranties, duties, obligations and covenants contained herein,
and Lender may at any time conduct a partial or complete due diligence review on
some or all of the Tax Liens including re-generating the information used to
originate and underwrite such Collateral. The Lender may underwrite such Tax
Liens itself or engage a mutually acceptable third party underwriter to do so.

[signatures appear on the following pages]

 

59



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

PFS FINANCIAL 1, LLC, as a Borrower

By:

 

/s/ Paul Grinberg

 

      Name: Paul Grinberg

 

      Title: Treasurer

Address for Notices: 7990 1H-10 West, Suite 200 San Antonio, TX 78320

Attention: Fernando Peralta

E-mail:

Facsimile No.: 210-530-3064

PFS FINANCE HOLDINGS, LLC, as the Borrower Representative and on behalf of the
Borrowers from time to time party hereto

By:

 

/s/ Paul Grinberg

 

      Name: Paul Grinberg

 

      Title: Treasurer

Address for Notices: 7990 1H-10 West, Suite 200 San Antonio, TX 78320

Attention: Fernando Peralta

E-mail:

Facsimile No.: 210-530-3064

 

[Signatures continue]

 

[Signature Page to Tax Lien Loan and Security Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Lender

By:

 

      /s/ John Rhee

 

      Name:    John Rhee

 

      Title:      Director

Address for Notices:

Wells Fargo Bank, N.A.

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Attention: Darren Esser, John Rhee, Joseph Regina, Jin Fu

Facsimile No.: 212-214-8970

Telephone No.: 212-214-5600

Bank: Wells Fargo Bank, N.A.

Location: San Francisco, CA

ABA Routing Number: 121-000-248

Account Name: REFS Ops

Account Number: 01005622833060

Reference: Propel Tax Lien Facility

 

[End of signatures]

 

[Signature Page to Tax Lien Loan and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

ELIGIBLE TAX LIEN CRITERIA

[***]

[***]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Sch A -1



--------------------------------------------------------------------------------

SCHEDULE B

ELIGIBLE JURISDICTIONS

1. Alabama

2. Arizona

3. California

4. Connecticut

5. Florida

6. Georgia

7. Illinois

8. Indiana

9. Kentucky

10. New Jersey

11. New York

12. Ohio

13. Pennsylvania

14. South Carolina

15. Tennessee

16. Texas**

** Notwithstanding anything herein to the contrary, the State of Texas shall not
be an “Eligible Jurisdiction” hereunder without the prior written consent of the
Lender in its sole discretion.

 

Sch B - 1



--------------------------------------------------------------------------------

SCHEDULE C

APPLICABLE STATUTES

Tax Liens (General)

 

Jurisdiction    Statutes     

Alabama

  

Ala. Code §§ 40-10-180 - 198

  

Arizona

  

Ariz. Rev. Stat. §§ 42-11101 - 19160

  

California

  

Cal. Rev. & Tax. Code § 4501-4531

  

Connecticut

  

Conn. Gen. Stat. §§ 12-122-12-195h

  

Florida

  

Fla. Stat. §§ 197.102 - 602

  

Georgia

  

Ga. Code Ann.§ 48-3, 48-4

  

Illinois

  

Ill. Code R. 6-1.1-24

  

Indiana

  

Ind. Code §§ 6-1.1-1 - 1-45.5-9

  

Kentucky

  

Ky. Rev. Stat. §§ 11-134-.01 - .990

  

New Jersey

  

N.J. Rev. Stat. § 54:5-1- 137

  

New York**

  

N.Y. Real Prop. Tax Law §§ 100 - 2016

  

Ohio

  

Ohio Rev. Code Ann. §§ 5721.16

  

Pennsylvania

  

72 PA Code § 5860.101

  

South Carolina

  

S.C. Code Ann. § 12-49-10 - 12-49-1290

  

Tennessee

  

Tenn. Code Ann. §§ 67-5-2501

  

Texas

  

Tx. Fin. Code §§ 350.001-351.164

  

** New York Law only allows sales of tax liens to entities other than the New
York Municipal Bond Bank Agency (the “bond bank”) for those counties, cities or
towns that are not subject to the provisions of N.Y. Real Prop. Tax Law § 1104,
which allows the sale of tax liens to entities other than the bond bank by
counties, cities or towns having pre-existing tax lien collection laws as of
January 1, 1993, or which adopted such a collection law by July 1, 1994, which
allowed those counties, cities or towns to sell tax liens as a means of
collection.

 

Sch C -1



--------------------------------------------------------------------------------

SCHEDULE D

ADVANCE RATES

 

Jurisdiction

  

Advance Rate

  

Alabama

  

[***]

  

Arizona

  

[***]

  

California

  

[***]*

  

Connecticut

  

[***]*

  

Florida

  

[***]

  

Georgia

  

[***]*

  

Illinois

  

[***]

  

Indiana

  

[***]

  

Kentucky

  

[***]

  

New Jersey

  

[***]

  

New York

  

[***]*

  

Ohio

  

[***]*

  

Pennsylvania

  

[***]*

  

South Carolina

  

[***]

  

Tennessee

  

[***]

  

Texas

  

[***]

  

 

* [***]

[***]Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Sch D - 1



--------------------------------------------------------------------------------

SCHEDULE E

TAX LIEN FILE

The Tax Lien File for each Tax Lien shall consist of each of the documents
required to be delivered or otherwise provided by the related Borrower to the
Lender or to the Custodian, as applicable, with respect to any Tax Lien, setting
forth the following information with respect to such Tax Lien (as applicable for
the related jurisdiction):

(a)        the number by which a Tax Lien is identified on the books and records
of the Servicer and of the related Borrower;

(b)        the identification number assigned to such Tax Lien by the
Municipality issuing such Tax Lien;

(c)        the street address of the related Property on the books and records
of the related Municipality;

(d)        the tax block and lot designation (or similar identification
designation) of the related Property;

(e)        the type of related Property;

(f)         the name and mailing address of the Property Owner on the books and
records of the related Municipality;

(g)        the Principal Balance of such Tax Lien, with each component of such
Principal Balance separately stated;

(h)        the Tax Lien Value of such Tax Lien, with each component of such Tax
Lien Value separately stated;

(i)         the Market Value, assessed value and the equalization ratio (to the
extent available) of the related Property, as of the proposed Funding Date
related to such Tax Lien;

(j)         the then existing LTV related to such Tax Lien;

(k)        the date of creation of such Tax Lien, the date the related
Municipality sold such Tax Lien and the date the related Borrower acquired or
expects to acquire such Tax Lien;

(l)         all accrued interest, costs and expenses owed by the Property Owner
with respect to such Tax Lien;

(m)       the date on which foreclosure proceedings may first be commenced and,
if readily applicable, the date on which any such proceedings have been
commenced with respect to such Tax Lien and the related Property;

 

Sch E - 1



--------------------------------------------------------------------------------

(n)        the annualized interest rate (or penalty, if such penalty is
recurring) at which such Tax Lien accrues interest (or penalty, as applicable)
on the Principal Balance of such Tax Lien, excluding any one-time penalties,
premiums (including Permitted Premiums), overbids, fees or subsequent liens bid
rate for such Tax Lien;

(o)        whether such Tax Lien is an Assigned Tax Lien, and if so, the names
and contact information of the Original Owner; and

(p)        if such Tax Lien is a Texas Tax Asset, copies of all loan agreements,
notices, certificates and other forms related to the origination of such Texas
Tax Asset and the transfer of the related lien from the Municipality to the
related Borrower.

The Tax Lien File may be in the form of one or more documents, collectively
setting forth all of the information required, and may be in the form of an
excel file, a computer disk or other electronic files.

 

Sch E - 2



--------------------------------------------------------------------------------

SCHEDULE F

LIST OF BORROWER SERIES

None.

 

Sch F - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF FUNDING REQUEST

                        ,         

Wells Fargo Bank, N.A.

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Attention: Darren Esser, John Rhee, Joseph Regina, Jin Fu

 

Re: Tax Lien Loan and Security Agreement

Ladies and Gentlemen:

The undersigned is a Responsible Officer of PFS Finance Holdings, LLC and is
authorized to execute and deliver this Funding Request on behalf of the
Borrowers pursuant to the Tax Lien Loan and Security Agreement, dated as of
May 14, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Loan and Security Agreement”), by and among the Borrowers, the
undersigned, as borrower representative, and Wells Fargo Bank, N.A., as Lender.
Capitalized terms not otherwise defined herein have the meanings ascribed
thereto in the Loan and Security Agreement.

The Borrowers hereby request that a Loan be made under the Loan and Security
Agreement on [—], 20[—] in the amount of $[—].

In connection with the foregoing, the undersigned hereby certifies, on behalf of
the Borrowers, as follows:

(a)        As of the date hereof, the Borrowing Base is [—]. Attached to this
Funding Request is a true, complete and correct calculation of the Borrowing
Base.

(b)        All of the conditions applicable to the requested Loan as set forth
in the Loan and Security Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.

 

PFS Finance Holdings, LLC, as Borrower Representative on behalf of the Borrowers

By:

 

 

   

      Name:

 

 

   

      Title:

 

 

 

 

Exh A - 1



--------------------------------------------------------------------------------

Attachment 1

to

Funding Request

Borrowing Base Calculation

[see [—][—]) pages attached]

 

Exh A - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned, PFS Financial 1, LLC, a Delaware limited
liability company as a Borrower party to the Loan and Security Agreement from
time to time (collectively, the “Borrowers”) jointly and severally promise to
pay WELLS FARGO BANK, N.A. (the “Lender”), at the office of the Lender set forth
in the Tax Lien Loan and Security Agreement, dated as of May 15, 2013 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan and Security Agreement”), by and among the Borrowers, PFS Finance
Holdings, LLC, as Borrower Representative, and the Lender, on the Termination
Date, in lawful money of the United States of America and in immediately
available funds, the principal amount of $100,000,000.00, or, if less, the
Lender’s Note Balance under the Loan and Security Agreement, and to pay interest
at such office, in like money, from the date hereof on the unpaid principal
amount of the Loans from time to time outstanding at the rates and on the dates
specified in the Loan and Security Agreement.

The Lender is authorized to record, on the schedules annexed hereto and made a
part hereof or on other appropriate records, the date and the amount each Loan
made by the Lender under the Loan and Security Agreement, each continuation
thereof, the funding period for such Loan and the date and amount of each
payment or prepayment of principal thereof. Any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded;
provided that the failure of the Lender to make any such recordation (or any
error in such recordation) shall not affect the obligations of the Borrowers
hereunder or under the Loan and Security Agreement in respect of the Loans.

Transfers of this Note must be made pursuant to the Register maintained pursuant
to Section 9.01(e) of the Loan and Security Agreement. The Borrowers may deem
and treat the Person in whose name this Note is recorded on the Register as the
absolute owner of this Note for the purpose of receiving payment of, or on
account of, the principal and interest due on this Note and for all other
purposes, notwithstanding notice to the contrary.

This Note is the Note referred to in the Loan and Security Agreement, and is
entitled to the benefits thereof. Capitalized terms used herein and defined
herein have the meanings given them in the Loan and Security Agreement. This
Note is subject to periodic pay-downs, and optional and mandatory prepayment as
provided in the Loan and Security Agreement.

Upon the occurrence of an Event of Default, the Lender shall have all of the
remedies specified in the Loan and Security Agreement. The Borrowers hereby
waive presentment, demand, protest, and all notices of any kind.

The Lender agrees that it will not transfer this Note if the effect of such
transfer would, to its knowledge, (i) result in the aggregate number of
“beneficial owners” (as defined in Section 3 of the Investment Company Act) of
all of the outstanding securities of any Borrower or the Borrower Representative
to exceed 80 or (ii) cause any of the Borrowers or the Borrower Representative
to be deemed an “investment company”, as defined in the Investment Company Act,
that is not exempt from the provisions thereof. Any purported transfer or other
disposition

 

Exh B - 1



--------------------------------------------------------------------------------

of this Note in violation of the foregoing restrictions will be void and of no
effect. The Lender hereby certifies that it represents one “beneficial owner” as
defined in Section 3(c)(1) of the Investment Company Act.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

Exh B - 2



--------------------------------------------------------------------------------

PFS Financial 1, LLC, as a Borrower

By:

 

 

   

      Name:

 

 

   

      Title:

 

 

 

 

Exh B - 1



--------------------------------------------------------------------------------

Schedule 1 to

Note

 

Principal Amount of Loans       Interest on Loans      
    Payments on Loans           Notation by Date    

                                         

                                                                 
                                

 

Exh B - 2



--------------------------------------------------------------------------------

EXHIBIT C

INDEPENDENT DIRECTOR/INDEPENDENT

MANAGER REQUIREMENTS

Any individual who has prior experience as an independent director, independent
manager or independent member with at least three (3) years of employment
experience and who is provided by CT Corporation, Corporation Service Company,
National Registered Lenders, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation or, if none of those companies is then
providing professional independent directors or independent managers, another
nationally recognized company reasonably approved by the Lender, in each case
that is not an Affiliate of the Borrowers or the Servicer and that provides
professional independent directors and independent managers and other corporate
services in the ordinary course of its business, and in any case, which
individual is not, has never been, and will not while serving as Independent
Director or Independent Manager be, any of the following:

(q)        a member, partner, equity holder, manager, director, officer or
employee of any Borrower, the Servicer, any of their respective equity holders
or Affiliates (other than (a) as an Independent Manager or Independent Director
of any Borrower and (b) as an Independent Director or Independent Manager of an
Affiliate of any Borrower or the Servicer or any of their respective Affiliates
that is a single-purpose bankruptcy-remote entity and that is required by a
creditor to be a single purpose bankruptcy-remote entity, provided, that such
Independent Director or Independent Manager is employed by a company that
routinely provides professional independent directors or independent managers);

(r)        a creditor, supplier or service provider (including provider of
professional services) to any Borrower, the Servicer or any of their respective
Affiliates (other than a nationally recognized service provider that
contractually provides Independent Managers or Independent Directors to
Affiliates of any Borrower or the Servicer, in the ordinary course of its
business);

(s)        a family member of any Person described in clause (a) or (b) above;
or

(t)         a Person that controls (whether directly, indirectly or otherwise)
any of the individuals described in the preceding clauses (a), (b) or (c).

An individual who otherwise satisfies the preceding definition other than clause
(a) by reason of being the Independent Director or Independent Manager of a
special purpose bankruptcy-remote entity affiliated with any Borrower or the
Servicer shall not be disqualified from serving as an Independent Director or
Independent Manager if the fees that such individual earns from serving as
Independent Directors or Independent Managers of Affiliates of any Borrower or
the Servicer in any given year constitute in the aggregate less than 5% of such
individual’s annual income for that year.

 

Exh C - 1



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF POWER OF ATTORNEY

This Power of Attorney (this “Power of Attorney”) is executed and delivered by
PFS Financial 1, LLC [other Borrower] (“Grantor”) to WELLS FARGO BANK, N.A., as
Lender (“Attorney”), pursuant to (i) the Loan and Security Agreement, dated as
of May 15, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan and Security Agreement”), by and among the Grantor, as a
borrower, the other Borrowers from time to time party thereto, PFS Finance
Holdings, LLC, as Borrower Representative, and Wells Fargo Bank, N.A., as
Lender, and (ii) the other Transaction Documents. Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in the
Loan and Security Agreement.

No person to whom this Power of Attorney is presented, as authority for Attorney
to take any action or actions contemplated hereby, shall inquire into or seek
confirmation from Grantor as to the authority of Attorney to take any action
described below, or as to the existence of or fulfillment of any condition to
this Power of Attorney, which is intended to grant to Attorney unconditionally
the authority to take and perform the actions contemplated herein, and Grantor
irrevocably waives any right to commence any suit or action, in law or equity,
against any person or entity that acts in reliance upon or acknowledges the
authority granted under this Power of Attorney. The power of attorney granted
hereby is coupled with an interest and may not be revoked or canceled by Grantor
until all Obligations have been indefeasibly paid in full and Attorney has
provided its written consent thereto.

Grantor hereby irrevocably constitutes and appoints Attorney (and all officers,
employees or Lenders designated by Attorney), with full power of substitution,
as its true and lawful attorney-in-fact with full irrevocable power and
authority in its place and stead and in its name or in Attorney’s own name, from
time to time in Attorney’s discretion, to take any and all appropriate action
and to execute and deliver any and all documents and instruments that may be
necessary or desirable to accomplish the purposes of the Agreement, and, without
limiting the generality of the foregoing, hereby grants to Attorney the power
and right, on its behalf, without notice to or assent by it, upon the occurrence
and during the continuance of any Event of Default, to do the following:
(a) exercise all rights and privileges of Grantor under the Transaction
Documents; (b) pay or discharge any taxes, Liens or other encumbrances levied or
placed on or threatened against Grantor or Grantor’s property; (c) defend any
suit, action or proceeding brought against Grantor if Grantor does not defend
such suit, action or proceeding or if Attorney believes that it is not pursuing
such defense in a manner that will maximize the recovery to Attorney, and
settle, compromise or adjust any suit, action or proceeding described above and,
in connection therewith, give such discharges or releases as Attorney may deem
appropriate; (d) file or prosecute any claim, litigation, suit or proceeding in
any court of competent jurisdiction or before any arbitrator, or take any other
action otherwise deemed appropriate by Attorney for the purpose of collecting
any and all such moneys due to Grantor whenever payable and to enforce any other
right in respect of Grantor’s property; (e) sell, transfer, pledge, make any
agreement with respect to or otherwise deal with, any of Grantor’s property, and
execute, in connection with such sale or action, any endorsements, assignments
or other instruments of conveyance or transfer in connection therewith; and
(f) cause the certified public accountants then engaged by

 

Exh D - 1



--------------------------------------------------------------------------------

Grantor to prepare and deliver to Attorney at any time and from time to time,
promptly upon Attorney’s request, any reports required to be prepared by or on
behalf of Grantor under the Loan and Security Agreement or any other Transaction
Document, all as though Attorney were the absolute owner of its property for all
purposes, and to do, at Attorney’s option and Grantor’s expense, at any time or
from time to time, all acts and other things that Attorney reasonably deems
necessary to perfect, preserve, or realize upon its property or assets and the
Liens of the Lender, as Lender thereon, all as fully and effectively as it might
do; provided, that Attorney shall not exercise any of the foregoing powers and
rights hereunder prior to the occurrence of an Event of Default. Grantor hereby
ratifies, to the extent permitted by law, all that said attorneys shall lawfully
do or cause to be done by virtue hereof.

IN WITNESS WHEREOF, this Power of Attorney is executed by Grantor as of this
         day of              201    .

 

PFS FINANCIAL 1, LLC [OTHER BORROWER]

By:

 

 

   

      Name:

 

 

   

      Title:

 

 

 

 

STATE OF                                                   )               )   
ss: COUNTY OF                                               )   

On May         , 2013 before me,                                         ,
personally appeared                                          who proved to me on
the basis of satisfactory evidence to be the person whose name is subscribed to
the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of
                     that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

 

 

Notary Public

 

(Seal)

 

Exh D - 2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF NON-FINANCED TAX LIENS LIST

                    , 20    

Wells Fargo Bank, N.A.

c/o Wells Fargo Securities, LLC

375 Park Avenue

New York, New York 10152

Attention: Darren Esser, John Rhee, Joseph Regina, Jin Fu

 

Re: Tax Lien Loan and Security Agreement

Ladies and Gentlemen:

The undersigned is a Responsible Officer of PFS Finance Holdings, LLC and is
authorized to execute and deliver this Non-Financed Tax Liens List on behalf of
[Borrower Name] pursuant to the Tax Lien Loan and Security Agreement, dated as
of May 15, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan and Security Agreement”), by and among the Borrowers,
the undersigned, as borrower representative, and Wells Fargo Bank, N.A., as
Lender. Capitalized terms not otherwise defined herein have the meanings
ascribed thereto in the Loan and Security Agreement.

The Borrower Representative hereby provides the Lender with notice that the Tax
Liens listed on Annex A hereto and owned by [Borrower Name] should be listed as
“Non-Financed Tax Liens” pursuant to Section 3.2(d) of the Loan and Security
Agreement.

In connection with the foregoing, the undersigned hereby certifies, on behalf of
the Borrowers, as follows: (a) it has not requested a Loan be made, and no such
Loan has been made, with respect to any Tax Lien listed on Annex A hereto and no
Tax Lien listed on Annex A hereto is, or has been, an Eligible Tax Lien; (b) no
Event of Default has occurred and is outstanding as of the date hereof and
(c) all representations and warranties set forth in the Loan and Security
Agreement are true and corrected as of the date hereof.

 

PFS Finance Holdings, LLC, as Borrower Representative on behalf of the Borrowers

By:

 

 

   

      Name:

 

 

   

      Title:

 

 

 

 

Exh E - 1



--------------------------------------------------------------------------------

EXHIBIT F

SPECIAL PURPOSE ENTITY COVENANTS

Until the Facility Termination Date occurs, each of the Borrowers and the
Borrower Representative agrees to (a) own no assets, and not engage in any
business, other than the assets and business specifically contemplated by this
Agreement and any other Transaction Document, (b) not incur any indebtedness or
other material obligation, secured or unsecured, direct or indirect, absolute or
contingent (including guaranteeing any obligation), other than as permitted
under this Agreement and any other Transaction Document, (c) not make any loans
or advances to any Affiliate or third party and not acquire obligations or
securities of its Affiliates, except that the Borrower Representative may own
the Borrowers, (d) pay its debts and liabilities (including, as applicable,
shared personnel and overhead expenses) only from its own assets, (e) comply
with the provisions of its Governing Documents, (f) do all things necessary or
desirable to observe all organizational formalities and to preserve its
existence, and not amend, modify, waive provisions of or otherwise change in any
material respect its Governing Documents, (g) maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates (except that such financial statements may be consolidated to the
extent consolidation is required under GAAP; provided, that (i) appropriate
notation shall be made on such financial statements to indicate the separateness
of such Person from such Affiliate and to indicate that such Person’s assets and
credit are not available to satisfy the debts and other obligations of such
Affiliate or any other Person and (ii) such assets shall also be listed on such
Person’s own separate balance sheet and except that the Borrower Representative
and the Borrowers may share bank accounts as provided in the Transaction
Documents) and file its own tax returns (except to the extent consolidation is
required or permitted under Requirements of Law or it is a disregarded entity
for tax purposes), (h) be, and at all times hold itself out to the public as, a
legal entity separate and distinct from any other entity (including any
Affiliate), correct any known misunderstanding regarding its status as a
separate entity, conduct business in its own name, and not identify itself or
any of its Affiliates as a division of the other (except to the extent it is
treated as a division of any Affiliate for tax purposes), (i) maintain adequate
capital for the normal obligations reasonably foreseeable in a business of its
size and character and in light of its contemplated business operations and
shall remain Solvent (provided that this provision shall not require any Person
to make contributions of equity capital to such Person), (j) not engage in any
Change of Control, dissolution, winding up, liquidation, consolidation or merger
in whole or in part or convey or transfer all or substantially all of its
properties and assets to any Person (except as permitted under this Agreement
and any other Transaction Document), (k) not commingle its funds or other assets
with those of any Affiliate or any other Person, except that the Borrower
Representative and the Borrowers may share bank accounts as provided in the
Transaction Documents, (l) maintain its properties, funds, accounts and assets
separate and segregated from those of any other Person, except that the Borrower
Representative and the Borrowers may share bank accounts as provided in the
Transaction Documents, (m) not hold itself out to be responsible for the debts
or obligations of any other Person (other than pursuant to the Transaction
Documents), (n) not, without the prior unanimous written consent of all of its
Independent Directors or Independent Managers, take any Insolvency Action,
(o) have at least one Independent Director or Independent Manager and provide
the Lender with at least two (2) Business Days prior notice of the removal by
its member of any Independent Director or Independent Manager, together with the
name and contact information of the replacement

 

Exh F - 1



--------------------------------------------------------------------------------

Independent Director or Independent Manager and evidence of the replacement’s
satisfaction of the definition of Independent Director or Independent Manager,
(p) except as set forth in the Transaction Documents, not enter into any
transaction with an Affiliate of such Person except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s length
transaction, (q) use separate stationery, invoices and checks bearing its own
name, (r) allocate fairly and reasonably any overhead for shared office space
and for services performed by any employee of an Affiliate, (s) not pledge its
assets to any Person, other than as contemplated by the Transaction Documents,
(w) not form, acquire or hold any Subsidiary or own any Equity Interest in any
other entity, other than as contemplated by the Transaction Documents
(including, without limitation, the Borrower Representative forming and owning
the Borrowers), and (x) ensure that its Governing Documents provide that
(i) upon the resignation or dissolution of the last remaining member of such
Person, the Independent Manager or special member be automatically admitted as a
member of such Person and (ii) any such Person admitted pursuant to such
provision of the limited liability company agreement of such Person described in
clause (i) above shall not (x) own any economic interest in such Person,
(y) have any obligation to make any capital contribution to such Person or
(z) receive any Equity Interest in such Person.

 

Exh F - 2